Exhibit 10.1

 

 

 

Published CUSIP Number: 13083LAA4

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of June 29, 2011

 

among

 

CALIFORNIA WATER SERVICE GROUP,

and

CERTAIN SUBSIDIARIES

as Borrowers,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,

 

COBANK, ACB,
as Syndication Agent,

 

U.S. BANK NATIONAL ASSOCIATION,

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

BANK OF CHINA, LOS ANGELES BRANCH,
as Co-Documentation Agents

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as
Sole Lead Arranger and Sole Book Manager

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

1.01

Defined Terms

3

 

 

 

1.02

Other Interpretive Provisions

23

 

 

 

1.03

Accounting Terms

24

 

 

 

1.04

Rounding

25

 

 

 

1.05

Times of Day

25

 

 

 

1.06

Letter of Credit Amounts

25

 

 

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

2.01

Revolving Loans

25

 

 

 

2.02

Borrowings, Conversions and Continuations of Revolving Loans

26

 

 

 

2.03

Letters of Credit

27

 

 

 

2.04

Swing Line Loans

35

 

 

 

2.05

Prepayments

38

 

 

 

2.06

Termination or Reduction of Commitments

39

 

 

 

2.07

Repayment of Loans

40

 

 

 

2.08

Interest

40

 

 

 

2.09

Fees

41

 

 

 

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

41

 

 

 

2.11

Evidence of Debt

42

 

 

 

2.12

Payments Generally; Administrative Agent’s Clawback

42

 

 

 

2.13

Sharing of Payments by Lenders

44

 

 

 

2.14

Designated Borrowers

45

 

 

 

2.15

Cash Collateral

46

 

 

 

2.16

Defaulting Lenders

47

 

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

3.01

Taxes

49

 

 

 

3.02

Illegality

53

 

 

 

3.03

Inability to Determine Rates

54

 

i

--------------------------------------------------------------------------------


 

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

54

 

 

 

3.05

Compensation for Losses

56

 

 

 

3.06

Mitigation Obligations; Replacement of Lenders

56

 

 

 

3.07

Survival

57

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

4.01

Conditions of Amendment and Restatement

57

 

 

 

4.02

Conditions to all Credit Extensions

58

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

 

 

5.01

Existence, Qualification and Power

59

 

 

 

5.02

Authorization; No Contravention

60

 

 

 

5.03

Governmental Authorization; Other Consents

60

 

 

 

5.04

Binding Effect

60

 

 

 

5.05

Financial Statements; No Material Adverse Effect

60

 

 

 

5.06

Litigation

61

 

 

 

5.07

No Default

61

 

 

 

5.08

Ownership of Property; Liens

61

 

 

 

5.09

Environmental Compliance

61

 

 

 

5.10

Insurance

61

 

 

 

5.11

Taxes

61

 

 

 

5.12

ERISA Compliance

62

 

 

 

5.13

Subsidiaries; Equity Interests

62

 

 

 

5.14

Margin Regulations; Investment Company Act

63

 

 

 

5.15

Disclosure

63

 

 

 

5.16

Compliance with Laws

63

 

 

 

5.17

Intellectual Property; Licenses, Etc.

64

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

 

 

6.01

Financial Statements

64

 

 

 

6.02

Certificates; Other Information

65

 

 

 

6.03

Notices

67

 

 

 

6.04

Payment of Obligations

68

 

ii

--------------------------------------------------------------------------------


 

6.05

Preservation of Existence, Etc.

68

 

 

 

6.06

Maintenance of Properties

68

 

 

 

6.07

Maintenance of Insurance

68

 

 

 

6.08

Compliance with Laws

68

 

 

 

6.09

Books and Records

68

 

 

 

6.10

Inspection Rights

69

 

 

 

6.11

Use of Proceeds

69

 

 

 

6.12

Material Licenses, Permits and Franchises

69

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

 

 

 

7.01

Liens

69

 

 

 

7.02

Investments

72

 

 

 

7.03

Indebtedness

73

 

 

 

7.04

Fundamental Changes

75

 

 

 

7.05

Dispositions

76

 

 

 

7.06

Restricted Payments

76

 

 

 

7.07

Change in Business

77

 

 

 

7.08

Transactions with Affiliates

77

 

 

 

7.09

Burdensome Agreements

77

 

 

 

7.10

Financial Covenants

78

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

 

 

8.01

Events of Default

78

 

 

 

8.02

Remedies Upon Event of Default

80

 

 

 

8.03

Application of Funds

81

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

 

 

9.01

Appointment and Authority

82

 

 

 

9.02

Rights as a Lender

82

 

 

 

9.03

Exculpatory Provisions

83

 

 

 

9.04

Reliance by Administrative Agent

83

 

 

 

9.05

Delegation of Duties

84

 

 

 

9.06

Resignation of Administrative Agent

84

 

iii

--------------------------------------------------------------------------------


 

9.07

Non-Reliance on Administrative Agent and Other Lenders

85

 

 

 

9.08

No Other Duties, Etc.

85

 

 

 

9.09

Administrative Agent May File Proofs of Claim

85

 

 

 

9.10

Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements

86

 

 

 

ARTICLE X.

MISCELLANEOUS

 

 

 

10.01

Amendments, Etc.

86

 

 

 

10.02

Notices; Effectiveness; Electronic Communication

88

 

 

 

10.03

No Waiver; Cumulative Remedies; Enforcement

90

 

 

 

10.04

Expenses; Indemnity; Damage Waiver

91

 

 

 

10.05

Payments Set Aside

92

 

 

 

10.06

Successors and Assigns

93

 

 

 

10.07

Treatment of Certain Information; Confidentiality

98

 

 

 

10.08

Right of Setoff

99

 

 

 

10.09

Interest Rate Limitation

99

 

 

 

10.10

Counterparts; Integration; Effectiveness

99

 

 

 

10.11

Survival of Representations and Warranties

100

 

 

 

10.12

Severability

100

 

 

 

10.13

Replacement of Lenders

100

 

 

 

10.14

Governing Law; Jurisdiction; Etc.

101

 

 

 

10.15

Waiver of Jury Trial

102

 

 

 

10.16

No Advisory or Fiduciary Responsibility

102

 

 

 

10.17

Electronic Execution of Assignments and Certain Other Documents

103

 

 

 

10.18

USA PATRIOT Act Notice

103

 

 

 

SIGNATURES

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.01                           Commitments and Applicable Percentages

5.13                           Subsidiaries; Other Equity Investments; Borrowers

7.01                           Existing Liens

7.02                           Existing Investments

7.03                           Existing Indebtedness

7.05                           Permitted Dispositions for Remediation Plans

7.09                           Existing Burdensome Agreements

10.02                     Administrative Agent’s Office; Certain Addresses for
Notices

 

EXHIBITS

 

Form of

 

A                                      Revolving Loan Notice

B                                        Swing Line Loan Notice

C                                        Note

D                                       Compliance Certificate

E-1                               Assignment and Assumption

E-2                               Administrative Questionnaire

F                                         Guaranty

G                                        Designated Borrower Request and
Assumption Agreement

H                                       Designated Borrower Notice

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of June 29, 2011, among CALIFORNIA WATER SERVICE GROUP, a Delaware corporation
(the “Company”), certain Subsidiaries of the Company party hereto pursuant to
Section 2.14 (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and, each a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

 

A.                                   The Borrowers, Bank of America, N.A, as
administrative agent, and the lenders party thereto (the “Existing Lenders”)
entered into that certain Credit Agreement dated as of October 27, 2009 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”), pursuant to which the Existing Lenders have made
available to the Borrowers a revolving credit facility, with a letter of credit
subfacility and a swing loan subfacility.

 

B.                                     As further provided herein and upon the
terms and conditions contained herein, the Lenders and the Administrative Agent
have agreed to reallocate the Commitment and Applicable Percentages of each of
the Lenders as set forth on Schedule 2.01.

 

C.                                     The Borrowers have requested that the
Existing Credit Agreement be further amended and restated, among other things,
to extend the maturity date and make certain other changes as set forth herein,
and the Administrative Agent and the Lenders are willing to make such amendments
to the Existing Credit Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

(i)                                     Simultaneously with the Effective Date
and after giving effect to any assignments on the Effective Date from Existing
Lenders under the Existing Credit Agreement who elect not to become Lenders
under this Agreement, but immediately prior to giving effect to paragraph
(ii) below, the parties hereby agree that (A) the Commitment of each of the
Lenders shall be as set forth in Schedule 2.01, and the outstanding amount of
the Revolving Loans (as defined in and under the Existing Credit Agreement,
without giving effect to any Borrowings of Loans under this Agreement on the
Effective Date, but after giving effect to any repayment or reduction thereof
with the proceeds of any applicable sources) shall be reallocated in accordance
with such Commitments, and the requisite assignments shall be deemed to be made
in such amounts among the Lenders and from each Lender to each other Lender
(including from Lenders who reduce their commitments in connection with this
Agreement), with the same force and effect as if such assignments were evidenced
by applicable Assignment and Assumptions (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement, but without the payment of any
related assignment fee, (B) the swing line subfacility under the Existing Credit
Agreement shall continue as the swing line subfacility hereunder, with the Swing
Line Sublimit set out herein, and the Swing Line Loans (as defined in the
Existing Credit Agreement), if any, shall continue as and deemed to be Swing
Line Borrowings hereunder, and (C) the letter of credit

 

1

--------------------------------------------------------------------------------


 

subfacility provided in the Existing Credit Agreement shall continue as the
Letter of Credit facility hereunder.

 

(ii)                                  Notwithstanding anything to the contrary
in Section 10.06 of the Existing Credit Agreement or Section 10.06 of this
Agreement, no other documents or instruments, including any Assignment and
Assumption, shall be executed in connection with these assignments (all of which
requirements are hereby waived), and such assignments shall be deemed to be made
with all applicable representations, warranties and covenants as if evidenced by
an Assignment and Assumption.  On the Effective Date, the applicable Lenders
shall make full cash settlement with one another (including with any Lender
whose commitments are being decreased), either directly or through the
Administrative Agent, as the Administrative Agent may direct or approve, with
respect to all assignments, reallocations and other changes in Commitments, such
that after giving effect to such settlements (A) the Commitment of each Lender
shall be as set forth on Schedule 2.01 to this Agreement, (B) each Lender’s
Applicable Percentage of the Aggregate Commitments equals (with customary
rounding) its Applicable Percentage of (x) the Outstanding Amount of all Loans,
and (y) the Outstanding Amount of all L/C Obligations.

 

(iii)                               The Borrowers, the Administrative Agent, and
the Lenders hereby agree that upon the effectiveness of this Agreement, the
terms and provisions of the Existing Credit Agreement which in any manner govern
or evidence the Obligations, the rights and interests of the Administrative
Agent and the Lenders and any terms, conditions or matters related to any
thereof, shall be and hereby are amended and restated in their entirety by the
terms, conditions and provisions of this Agreement, and the terms and provisions
of the Existing Credit Agreement, except as otherwise expressly provided herein,
shall be superseded by this Agreement.

 

(iv)                              Notwithstanding this amendment and restatement
of the Existing Credit Agreement and in any related “Loan Documents” (as such
term is defined in the Existing Credit Agreement and referred to herein,
individually or collectively, as the “Existing Loan Documents”), (A) all of the
indebtedness, liabilities and obligations owing by any Person under the Existing
Credit Agreement and other Existing Loan Documents outstanding as of the
Effective Date shall continue as Obligations hereunder, (B) each of this
Agreement and the Notes and the other Loan Documents is given as a substitution
or supplement of, as the case may be, and not as a payment of, the indebtedness,
liabilities and obligations of the Borrowers under the Existing Credit Agreement
or any Existing Loan Document and is not intended to constitute a novation
thereof or of any of the other Existing Loan Documents, and (C) certain of the
Existing Loan Documents will remain in full force and effect, as set forth in
this Agreement.  Upon the effectiveness of this Agreement all loans outstanding
and owing by the Borrowers under the Existing Credit Agreement as of the
Effective Date, shall constitute Loans hereunder accruing interest with respect
to the Base Rate Loans under the Existing Credit Agreement, at the Base Rate
hereunder.  The parties hereto agree that the Interest Periods for all
Eurodollar Rate Loans outstanding under the Existing Credit Agreement on the
Effective Date shall be terminated, the Borrowers shall pay (on the Effective
Date) all accrued interest with respect to such Loans, and the Borrowers shall
furnish to the Administrative Agent interest rate selection notices for existing
Loans and borrowing notices for additional Loans as may be required in
connection with the allocation of Loans among Lenders in accordance with their
Applicable Percentages.  The Administrative Agent and the Existing Lenders agree
that the transactions

 

2

--------------------------------------------------------------------------------


 

contemplated in these recitals shall not give rise to any obligation of the
Borrowers or any Guarantor to make any payment under Section 3.04 or 3.05 of the
Existing Credit Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto further covenant and agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acquired Indebtedness” has the meaning specified in Section 7.03(h).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
appointed pursuant to Section 9.06.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time designate in a notice
to the Company and the Lenders pursuant to Section 10.02.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.  As of the
Effective Date, the Aggregate Commitments totaled $100,000,000.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

3

--------------------------------------------------------------------------------


 

“Applicable Rate” means the following percentages per annum, based upon the
Total Capitalization Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate

 

Pricing Level

 

Total 
Capitalization 
Ratio

 

Eurodollar Rate Loans 
and
Letter of Credit Fees

 

Commitment Fee

 

1

 

< 40%

 

0.725

%

0.080

%

2

 

> 40% but < 50%

 

0.800

%

0.090

%

3

 

> 50% but < 60%

 

0.875

%

0.100

%

4

 

> 60%

 

0.950

%

0.125

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Capitalization Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 4 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.  Subject to the preceding sentence, from the Effective
Date to the date of the delivery of the Compliance Certificate for the fiscal
quarter ending September 30, 2011, Pricing Level 3 shall apply.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Applicant Borrower” has the meaning specified in Section 2.14.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E-1 or any other form approved by the Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate (determined in accordance with clause
(b) of the definition thereof) plus 1.00%.  The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

5

--------------------------------------------------------------------------------


 

“Capital Lease” means any lease of property, real or personal, which is required
to be accounted for and classified as a capital lease in accordance with GAAP.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable).  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, or (b) at
the time it (or its Affiliate) becomes a Lender, is a party to a Cash Management
Agreement, in each case in its capacity as a party to such Cash Management
Agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement (or, in
the case of a Lender becoming a party hereto after the date of this Agreement,
after the date such Lender becomes a party hereto), of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of 25% or more of the equity securities of the Company

 

6

--------------------------------------------------------------------------------


 

entitled to vote for members of the board of directors or equivalent governing
body of the Company on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

 

(b)                                 the Company owns less than 100% of the
equity interests of Opco.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Company and its Subsidiaries for such period, (iii) depreciation and
amortization expense for such period, (iv) other expenses or charges of the
Company and its Subsidiaries reducing such Consolidated Net Income for such
period (including any non-cash stock-based compensation expense recognized by
the Company) which do not represent a cash item in such period or any future
period, (v) transaction fees, costs and expenses incurred in such period in
connection with (1) the consummation of the transactions contemplated hereby,
(2) the issuance of additional mortgage notes pursuant to the Mortgage Note
Documents (whether or not consummated), (3) any issuance of Equity Interests by
the Company (whether or not consummated), and (4) any Permitted Acquisition
(whether or not consummated); provided that in no event shall all such fees,
costs and expenses added back pursuant to this clause (v) exceed $20,000,000 in
the aggregate during the term of this Agreement, (vi) the amount of any
reduction in such Consolidated Net Income in accordance with Accounting
Standards Codification 805 as a result of an “earn-out” or other similar
purchase price adjustment in connection with a Permitted Acquisition prior to
the actual cash payments of any such earn-out or purchase price adjustment,
minus (b) the following to the extent included in calculating such Consolidated
Net Income: (i) Federal, state, local and foreign income tax credits of the
Company and its Subsidiaries for such period, and (ii) all non-cash gains and
non-cash items increasing Consolidated Net Income for such period, and minus
(c) the amount of any cash payments in such period in respect of earn-outs or
other similar purchase price adjustments, without duplication of amounts already
deducted in calculating Consolidated Net Income for such period.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and the outstanding
principal amount of all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments (but only, in the case of any obligations under surety bonds or
similar instruments, to the extent the obligations thereunder are non-contingent
matured payment obligations), (d) all obligations in respect of the deferred
purchase price of property or services (other than (i) trade accounts payable
and other similar accrued liabilities incurred in the ordinary course of
business, (ii) deferred compensation and (iii) earn-outs and other contingent
purchase price adjustments in respect of acquisitions except to the extent that
the liability on account of such earn-out or purchase price adjustment becomes
due and payable pursuant to the terms thereof), (e) Attributable Indebtedness in
respect of Capital Leases and Synthetic Lease Obligations, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Company or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Company or a Subsidiary is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to the Company or such
Subsidiary.

 

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under Capital Leases that is treated as interest in accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four consecutive
fiscal quarters ending on such date to (b) Consolidated Interest Charges for
such period.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period determined in accordance with GAAP.

 

“Consolidated Net Worth” means, as of any date of determination, for the Company
and its Subsidiaries on a consolidated basis, consolidated total assets
(including leaseholds and leasehold improvements and reserves against assets)
minus total liabilities, including but not limited to accrued and undeferred
income taxes as of that date determined in accordance with GAAP.

 

8

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,  including in respect of its Loans (or
participations in respect of Letters of Credit or Swing Line Loans) within three
Business Days of the date required to be funded by it hereunder, (b) has
notified any Borrower, the Administrative Agent or any Lender in writing that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in writing to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

 

9

--------------------------------------------------------------------------------


 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Notice” has the meaning specified in Section 2.14.

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that “Disposition” shall not include the issuance
of Equity Interests by the Company.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Effective Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Engagement Letter” means the letter agreement, dated May 20, 2011, among the
Company, Opco, the Administrative Agent and the Arranger.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any Designated Borrower or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership

 

10

--------------------------------------------------------------------------------


 

or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate; or (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA.

 

“Eurodollar Rate” means

 

(a)                                  for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two London Banking Days prior to the commencement of
such Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, or (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and

 

11

--------------------------------------------------------------------------------


 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (i) BBA LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (ii) if such published rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.

 

“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
such Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Company under
Section 10.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from such Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (iii).

 

“Existing Credit Agreement” has the meaning specified in the Recitals.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business

 

12

--------------------------------------------------------------------------------


 

Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer).  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such

 

13

--------------------------------------------------------------------------------


 

Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Borrower and any Cash Management Bank.

 

“Guaranteed Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Borrower and any Hedge Bank.

 

“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05.

 

“Guaranty” means the Guaranty made by the Company in favor of the Administrative
Agent and the Guaranteed Parties in connection with the addition of one or more
Designated Borrowers pursuant to Section 2.14(a), substantially in the form of
Exhibit F.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract permitted under Article VI or VII, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Swap Contract, in each case in its capacity as a party to such Swap Contract.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

14

--------------------------------------------------------------------------------


 

(a)                                  the principal amount of all obligations of
such Person for borrowed money and the principal amount of all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable and other similar accrued liabilities incurred in the ordinary course of
business and deferred compensation);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                    Capital Leases and Synthetic Lease
Obligations;

 

(g)                                 all non-contingent mandatory payment
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person, valued, in
the case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest

 

15

--------------------------------------------------------------------------------


 

Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the first Business Day after the end of each March, June, September and
December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or such other period that is twelve months or less requested by the
Company and consented to by all the Lenders, as selected by the Company in its
Revolving Loan Notice; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

16

--------------------------------------------------------------------------------


 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

17

--------------------------------------------------------------------------------


 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $10,000,000 and (b) the Aggregate Commitments.  The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, any agreement creating or
perfecting rights in Cash Collateral or other credit support pursuant to the
provisions of Section 2.15, the Engagement Letter and the Guaranty.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business operations, assets or financial condition of
the Company or the Company and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Borrower that has any outstanding Loans or
Letters of Credit, or will have any outstanding Loans or Letters of Credit after
giving effect to any request for extensions of credit on such date, to perform
its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Borrower that has any outstanding Loans or Letters of
Credit, or will have any outstanding Loans or Letters of Credit after giving
effect to any request for extensions of credit on such date, of any Loan
Document to which it is a party.

 

“Material Subsidiary” means (a) each Designated Borrower and (b) each other
Subsidiary that (i) has total assets equal to or greater than five percent (5%)
of total assets of the Company and its Subsidiaries (calculated on a
consolidated basis as of the most recent fiscal period for which financial
statements are available), or (ii) has revenues equal to or greater than five
percent (5%) of the total revenues of the Company and its Subsidiaries
(calculated on a consolidated basis for the most recent period for which
financial statements are available).

 

“Maturity Date” means the earlier of (a) June 29, 2016 and (b) the date on which
the aggregate Opco Credit Commitments are terminated pursuant to the terms of
the Opco Credit Agreement.

 

18

--------------------------------------------------------------------------------


 

“Mortgage Note Documents” means (a) the Indenture dated as of April 1, 1928
between Opco and Los Angeles-First National Trust & Savings Bank, as original
Trustee (and currently U.S. Bank National Association, as the successor Trustee
thereunder), (b) any and all notes issued pursuant thereto, and (c) any purchase
or exchange agreements executed in connection with either of the foregoing.

 

“Mortgaged Property” has the meaning specified in Section 7.01(q).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Guaranteed Cash Management
Agreement or Guaranteed Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“Opco” means California Water Service Company, a California corporation.

 

“Opco Credit Agreement” means that certain Amended and Restated Credit Agreement
dated as of the date hereof, among Opco, Bank of America, as Administrative
Agent, Swing Line Lender and L/C Issuer and the lenders from time to time party
thereto.

 

“Opco Credit Commitment” means, as to each Lender, its obligation to make loans
and extend credit under the Opco Credit Agreement.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

19

--------------------------------------------------------------------------------


 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Revolving
Loans and Swing Line Loans, as the case may be, occurring on such date; and
(ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” means any purchase or acquisition of Equity Interests or
property permitted by Section 7.02(g).

 

“Permitted Lien” means any Lien permitted by Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, the
Company or any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

20

--------------------------------------------------------------------------------


 

“Public Lender” has the meaning specified in Section 6.02.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller or assistant to
the chief financial officer of a Borrower.  Any document delivered hereunder
that is signed by a Responsible Officer of a Borrower shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type, and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Revolving Loan” has the meaning specified in Section 2.01.

 

21

--------------------------------------------------------------------------------


 

“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

22

--------------------------------------------------------------------------------


 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $10,000,000.

 

“Total Capitalization Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) the sum of
(i) Consolidated Net Worth plus (ii) Consolidated Funded Indebtedness as of such
date.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without

 

23

--------------------------------------------------------------------------------


 

limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.  (a)  Generally.  All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Company and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Company or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be

 

24

--------------------------------------------------------------------------------


 

computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Company and its Subsidiaries or to the determination of any amount for the
Company and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Company is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein (provided that such entity
shall not be deemed to be a Subsidiary hereunder for any other purpose).

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Company pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Pacific time (daylight
or standard, as applicable).

 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Revolving Loans.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make loans (each
such loan, a “Revolving Loan”) to the Borrowers from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Revolving Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment.  Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under

 

25

--------------------------------------------------------------------------------


 

this Section 2.01.  Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of
Revolving Loans.

 

(a)                                  Each Revolving Borrowing, each conversion
of Revolving Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Company’s irrevocable notice to the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Administrative Agent not later than 10:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Revolving Loans, and (ii) on the requested date of any
Borrowing of Base Rate Revolving Loans.  Each telephonic notice by the Company
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Revolving Loan Notice, appropriately completed
and signed by a Responsible Officer of the Company.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $2,500,000 or a whole multiple of $500,000 in excess thereof.  Except
as provided in Sections 2.03(c) and 2.04(c), each Revolving Borrowing of or
conversion to Base Rate Revolving Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof.  Each Revolving
Loan Notice (whether telephonic or written) shall specify (i) whether the
Company or a Designated Borrower, as the case may be, is requesting a Revolving
Borrowing, a conversion of Revolving Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Revolving Loans to be borrowed, converted or
continued, (iv) the Type of Revolving Loans to be borrowed or to which existing
Revolving Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto, and (vi) if applicable, the Designated
Borrower.  If the Company fails to specify a Type of Revolving Loan in a
Revolving Loan Notice or if the Company fails to give a timely notice requesting
a conversion or continuation, then the applicable Revolving Loans shall be made
as, or converted to, Base Rate Loans.  Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If the Company
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Revolving Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

 

(b)                                 Following receipt of a Revolving Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Revolving Loans, and if no timely
notice of a conversion or continuation is provided by the Company, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans as described in the preceding subsection.  In the
case of a Revolving Borrowing, each Lender shall make the amount of its
Revolving Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 12:00 noon on the
Business Day specified in the applicable Revolving Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is on the Effective Date, Section 4.01), the Administrative Agent
shall make all funds so received available to the Company in like funds as
received by the Administrative Agent either by (i)

 

26

--------------------------------------------------------------------------------


 

crediting the account of the Company on the books of Bank of America with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Company (it being understood with respect to any
Borrowing on behalf of a Designated Borrower, the Company shall promptly
distribute the proceeds of such Loan to such Designated Borrower); provided,
however, that if, on the date the Revolving Loan Notice with respect to such
Borrowing is given by the Company, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and, second, shall be made available to the
applicable Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Company and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Company and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Revolving
Borrowings, all conversions of Revolving Loans from one Type to the other, and
all continuations of Revolving Loans as the same Type, there shall not be more
than ten Interest Periods in effect with respect to Revolving Loans.

 

2.03                        Letters of Credit.

 

(a)                                  The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Effective Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Company or
its Subsidiaries, and to amend or extend Letters of Credit previously issued by
it, in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Company or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Aggregate Commitments, (y) the aggregate Outstanding Amount of
the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit.  Each request by the Company for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with

 

27

--------------------------------------------------------------------------------


 

the conditions set forth in the proviso to the preceding sentence.  Within the
foregoing limits, and subject to the terms and conditions hereof, the Company’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Company may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit, if:

 

(A)                              subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

 

(B)                                the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Effective Date and which the L/C Issuer in good faith deems
material to it;

 

(B)                                the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                                except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $250,000;

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars; or

 

(E)                                 any Lender is at such time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Company or such Lender to eliminate the L/C Issuer’s actual
or potential Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with
respect to such Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or such Letter

 

28

--------------------------------------------------------------------------------


 

of Credit and all other L/C Obligations as to which the L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Company delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Company.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 10:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require. 
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit

 

29

--------------------------------------------------------------------------------


 

issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Company and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Borrower, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Company (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

 

(iii)                               If the Company so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the Company shall not be
required to make a specific request to the L/C Issuer for any such extension. 
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Company that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the

 

30

--------------------------------------------------------------------------------


 

L/C Issuer will also deliver to the Company and the Administrative Agent a true
and complete copy of such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Company and the Administrative Agent thereof.  Not later
than 10:00 a.m. on the date of any payment by the L/C Issuer under a Letter of
Credit (or 10:00 a.m. on the following Business Day in the event the L/C Issuer
fails to notify the Company of any such payment by 9:00 a.m. on the date of any
such payment) (each such date, an “Honor Date”), the Company shall reimburse the
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing.  If the Company fails to so reimburse the L/C Issuer by such time,
the Administrative Agent shall promptly notify each Lender of the Honor Date,
the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof.  In such event, the
Company shall be deemed to have requested a Revolving Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Revolving Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 12:00 noon on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Revolving Loan to the Company
in such amount.  The Administrative Agent shall remit the funds so received to
the L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Company shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

31

--------------------------------------------------------------------------------


 

(iv)                              Until each Lender funds its Revolving Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)                                 Each Lender’s obligation to make Revolving
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the L/C Issuer, the Company, any Subsidiary or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Company of a Revolving
Loan Notice).  No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Company to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Loan included in the relevant
Revolving Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Company or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.

 

32

--------------------------------------------------------------------------------


 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(i) is required to be returned under any of the circumstances described
in Section 10.05 (including pursuant to any settlement entered into by the L/C
Issuer in its discretion), each Lender shall pay to the Administrative Agent for
the account of the L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Company to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Company or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Company or any Subsidiary.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C

 

33

--------------------------------------------------------------------------------


 

Issuer.  The Company shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.

 

(f)                                    Role of L/C Issuer.  Each Lender and the
Company agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Company hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Company’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
Section 2.03(e) to the contrary notwithstanding, the Company may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Company, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Company which the Company proves were caused
by the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g)                                 Applicability of ISP.  Unless otherwise
expressly agreed by the L/C Issuer and the Company when a Letter of Credit is
issued, the rules of the ISP shall apply to each Letter of Credit.

 

(h)                                 Letter of Credit Fees.  The Company shall
pay to the Administrative Agent for the account of each Lender in accordance
with its Applicable Percentage a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the daily
amount available to be drawn under such Letter of Credit; provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this Section
2.03 shall be payable, to the maximum extent permitted by applicable law, to the
other Lenders in accordance with the upward adjustments in their

 

34

--------------------------------------------------------------------------------


 

respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears.  If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.  Notwithstanding anything
to the contrary contained herein, upon the request of the Required Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Company shall pay directly to the
L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit, at the rate per annum specified in the Engagement Letter, computed on
the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears.  Such fronting fee shall be due and payable on the
first Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06.  In addition, the Company
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(j)                                     Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                  Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Company shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  The Company hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

2.04                        Swing Line Loans.

 

(a)                                  The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, may in its sole
discretion make loans (each such loan, a “Swing Line Loan”) to the Company from
time to time on any Business Day during the Availability Period in an aggregate
amount

 

35

--------------------------------------------------------------------------------


 

not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Revolving Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that the Company shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04.  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Company’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 12:00 noon on the requested borrowing date, and shall specify (i)
the amount to be borrowed, which shall be a minimum of $100,000, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 1:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 2:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Company at its
office by crediting the account of the Company on the books of the Swing Line
Lender in immediately available funds.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Company (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Lender make a Base Rate Revolving Loan in

 

36

--------------------------------------------------------------------------------


 

an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Revolving Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02.  The Swing Line Lender shall
furnish the Company with a copy of the applicable Revolving Loan Notice promptly
after delivering such notice to the Administrative Agent.  Each Lender shall
make an amount equal to its Applicable Percentage of the amount specified in
such Revolving Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 12:00 noon
on the day specified in such Revolving Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Revolving Loan to the Company in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Borrowing in accordance with Section
2.04(c)(i), the request for Base Rate Revolving Loans submitted by the Swing
Line Lender as set forth herein shall be deemed to be a request by the Swing
Line Lender that each of the Lenders fund its risk participation in the relevant
Swing Line Loan and each Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Revolving Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Revolving
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including

 

37

--------------------------------------------------------------------------------


 

(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the Swing Line Lender, the Company or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Revolving Loans pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 4.02.  No such funding of risk participations shall relieve
or otherwise impair the obligation of the Company to repay Swing Line Loans,
together with interest as provided herein.

 

(v)                                 In the event that the Swing Line Lender, in
the exercise of its discretion, requires that, as a condition to the making of
any Swing Line Loan, a Defaulting Lender, or the Borrowers, enter into
arrangements satisfactory to the Swing Line Lender for the provision of
sufficient Cash Collateral acceptable to the Swing Line Lender, to eliminate the
Swing Line Lender’s actual or potential Fronting Exposure with respect to any
such Lender, then the provisions of Section 2.15 shall apply.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage thereof in
the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Company for
interest on the Swing Line Loans.  Until each Lender funds its Base Rate
Revolving Loan or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Applicable Percentage of any Swing Line Loan, interest in respect
of such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

 

(f)                                    Payments Directly to Swing Line Lender. 
The Company shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Prepayments.  (a) Each Borrower may, upon notice
from the Company to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by

 

38

--------------------------------------------------------------------------------


 

the Administrative Agent not later than 10:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans, and (B) on the date of
prepayment of Base Rate Revolving Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $2,500,000 or a whole multiple of
$500,000 in excess thereof; and (iii) any prepayment of Base Rate Revolving
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Revolving Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment.  If such notice is given by the Company, the applicable
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Subject to Section 2.16, each such prepayment shall be applied to
the Revolving Loans of the Lenders in accordance with their respective
Applicable Percentages.

 

(b)                                 The Company may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 12:00 noon on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(c)                                  If for any reason the Total Outstandings at
any time exceed the Aggregate Commitments then in effect, then, the Company
shall immediately prepay Loans and/or the Company shall Cash Collateralize the
L/C Obligations in an aggregate amount equal to such excess; provided, however,
that the Company shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Loans the Total Outstandings exceed the Aggregate Commitments then in effect.

 

2.06                        Termination or Reduction of Commitments.  The
Company may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 10:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Company shall not terminate or reduce the Aggregate Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, and (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such sublimit shall be automatically reduced by the amount of such
excess.  The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments.  Any reduction
of the Aggregate Commitments shall

 

39

--------------------------------------------------------------------------------


 

be applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

 

2.07                        Repayment of Loans.  (a) Each Borrower shall repay
to the Lenders on the Maturity Date the aggregate principal amount of Revolving
Loans made to such Borrower outstanding on such date.

 

(b)                                 The Company shall repay each Swing Line Loan
on the earlier to occur of (i) the date ten Business Days after such Loan is
made and (ii) the Maturity Date.

 

2.08                        Interest.  (a) Subject to the provisions of
subsection (b) below, (i) each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Revolving Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by any Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon and following the request of the Required
Lenders to the Administrative Agent and the Company (provided that no such
request of, or notice to, the Company shall be required in connection with the
occurrence of an Event of Default under Section 8.01(f) or 8.01(g)), such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

 

(iii)                               Upon and following the request of the
Required Lenders to the Administrative Agent and the Company (provided that no
such request of, or notice to, the Company shall be required in connection with
the occurrence of an Event of Default under Section 8.01(f) or 8.01(g)), to the
extent any Event of Default then exists, the Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest

 

40

--------------------------------------------------------------------------------


 

hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

 

2.09                        Fees.  In addition to certain fees described in
Sections 2.03(h) and (i):

 

(a)                                  Commitment Fee.  The Company shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee equal to the Applicable Rate times the
actual daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.16.  The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the first Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the Effective Date, and on the last day of the
Availability Period.  The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

(b)                                 Other Fees.  (i) The Company shall pay to
the Arranger and the Administrative Agent for their own respective accounts fees
in the amounts and at the times specified in the Engagement Letter.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(ii)                                  The Company shall pay to the Lenders, in
Dollars, such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.  (a) All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Company or for any other
reason, the Company or the Lenders determine that (i) the Total Capitalization
Ratio as calculated by the Company as of any applicable date was inaccurate and
(ii) a proper calculation of the Total Capitalization Ratio would have resulted
in higher pricing for such period, each Borrower shall immediately and
retroactively be obligated to pay to the

 

41

--------------------------------------------------------------------------------


 

Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII.  The
Borrower’s obligations under this paragraph shall survive for a period of six
months following the termination of the Aggregate Commitments and the
indefeasible repayment of all other Obligations (other than contingent indemnity
obligations) hereunder.

 

2.11                        Evidence of Debt.  (a) The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business. 
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender to a Borrower made through the Administrative Agent,
such Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans to such
Borrower in addition to such accounts or records.  Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s
Clawback.  (a) General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
1:00 p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 1:00 p.m. shall be deemed received on the next succeeding Business

 

42

--------------------------------------------------------------------------------


 

Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by any Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Borrowing of Eurodollar Rate Loans (or, in the
case of any Revolving Borrowing of Base Rate Loans, prior to 11:00 a.m. on the
date of such Revolving Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Revolving Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Revolving
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Revolving Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing,  and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans.  If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period.  If
such Lender pays its share of the applicable Revolving Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Revolving Loan included in such Revolving Borrowing.  Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

(ii)                                  Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

43

--------------------------------------------------------------------------------


 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender to any Borrower as provided in the foregoing provisions
of this Article II, and such funds are not made available to such Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Revolving Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint.  The failure of any
Lender to make any Revolving Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Revolving Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Revolving Loans
made by it, or the participations in L/C Obligations or in Swing Line Loans held
by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Revolving Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Revolving Loans and subparticipations in L/C Obligations and Swing Line
Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and other amounts owing
them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of a Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the

 

44

--------------------------------------------------------------------------------


 

existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.15, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to a Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

2.14                        Designated Borrowers.  (a)  The Company may at any
time, upon not less than 15 Business Days’ notice from the Company to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), designate any Domestic Subsidiary
of the Company (an “Applicant Borrower”) as a Designated Borrower to receive
Loans hereunder by delivering to the Administrative Agent (which shall promptly
deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit G (a “Designated Borrower Request
and Assumption Agreement”).  The parties hereto acknowledge and agree that prior
to any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Administrative Agent shall have received (i) with
respect to the first designation of a Subsidiary as a Designated Borrower, the
Guaranty duly executed by the Company and opinions of counsel as to the
execution, delivery and enforceability of the Guaranty and such other matters
concerning the Company and the Guaranty as the Administrative Agent or the
Required Lenders may reasonably request, and (ii) with respect to each
designation of a Subsidiary as a Designated Borrower such supporting
resolutions, incumbency certificates, opinions of counsel, including such
opinions from regulatory counsel reasonably acceptable to the Administrative
Agent and such other matters concerning the applicable Subsidiary as the
Administrative Agent or the Required Lenders may reasonably request, and other
documents or information, in form, content and scope reasonably satisfactory to
the Administrative Agent, as may be required by the Administrative Agent or the
Required Lenders in their sole discretion, and Notes signed by such new
Borrowers to the extent any Lenders so require.  If the Administrative Agent and
the Required Lenders agree that an Applicant Borrower shall be entitled to
receive Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information, the Administrative Agent shall send a notice in substantially the
form of Exhibit H (a “Designated Borrower Notice”) to the Company and the
Lenders specifying the effective date upon which the Applicant Borrower shall
constitute a Designated Borrower for purposes hereof, whereupon each of the
Lenders agrees to permit such Designated Borrower to receive Loans hereunder, on
the terms and conditions set forth herein, and each of the parties agrees that
such Designated Borrower otherwise shall be a Borrower for all purposes of this
Agreement; provided that no Revolving Loan Notice or Letter of Credit
Application may be submitted by or on behalf of such Designated Borrower until
the date five Business Days after such effective date.

 

45

--------------------------------------------------------------------------------


 

(b)                                 The Obligations of the Company and each
Designated Borrower shall be several in nature.

 

(c)                                  Each Subsidiary of the Company that is or
becomes a “Designated Borrower” pursuant to this Section 2.14 hereby irrevocably
appoints the Company as its agent for all purposes relevant to this Agreement
and each of the other Loan Documents, including (i) the giving and receipt of
notices, (ii) the execution and delivery of all documents, instruments and
certificates contemplated herein and all modifications hereto, and (iii) the
receipt of the proceeds of any Loans made by the Lenders, to any such Designated
Borrower hereunder.  Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein.  Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.

 

(d)                                 The Company may from time to time, upon not
less than 15 Business Days’ notice from the Company to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower’s status as such, provided that
there are no outstanding Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Loans made to it,
as of the effective date of such termination. The Administrative Agent will
promptly notify the Lenders of any such termination of a Designated Borrower’s
status.

 

2.15                        Cash Collateral.

 

(a)                                  Certain Credit Support Events.  Upon the
request of the Administrative Agent or the L/C Issuer (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Company shall, in each case, immediately Cash Collateralize the then Outstanding
Amount of all L/C Obligations.  At any time that there shall exist a Defaulting
Lender, immediately upon the request of the Administrative Agent, the L/C Issuer
or the Swing Line Lender, the Company shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.16(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  The Company, and to the extent provided by any Lender, such Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders
(including the Swing Line Lender), and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c).  If at any time the
Administrative Agent determines that

 

46

--------------------------------------------------------------------------------


 

Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Company or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.15 or Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of
Letters of Credit or Swing Line Loans shall be held and applied to the
satisfaction of the specific L/C Obligations, Swing Line Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 10.06(b)(vi))) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of any Borrower shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.15 may be otherwise applied in accordance with Section 8.03), and
(y) the Person providing Cash Collateral and the L/C Issuer or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

 

2.16                        Defaulting Lenders.

 

(a)                                  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 10.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second,

 

47

--------------------------------------------------------------------------------


 

to the payment on a pro rata basis of any amounts owing by that Defaulting
Lender to the L/C Issuer or Swing Line Lender hereunder; third, if so determined
by the Administrative Agent or requested by the L/C Issuer or Swing Line Lender,
to be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Swing Line Loan or Letter of Credit; fourth,
as the Company may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Company
as a result of any judgment of a court of competent jurisdiction obtained by the
Company against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees. That Defaulting Lender
(x) shall not be entitled to receive any commitment fee pursuant to
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Company shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in
Section 2.03(h).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans pursuant to Sections 2.03 and 2.04, the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided, that, (i) each
such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Default or Event of Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund

 

48

--------------------------------------------------------------------------------


 

participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Revolving Loans of that
Lender.

 

(b)                                 Defaulting Lender Cure.  If the Company, the
Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.16(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                  Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of the respective Borrowers hereunder or under any other Loan
Document shall to the extent permitted by applicable Laws be made free and clear
of and without reduction or withholding for any Taxes.  If, however, applicable
Laws require any Borrower or the Administrative Agent to withhold or deduct any
Tax, such Tax shall be withheld or deducted in accordance with such Laws as
determined by such Borrower or the Administrative Agent, as the case may be,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

(ii)                                  If any Borrower or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of

 

49

--------------------------------------------------------------------------------


 

Indemnified Taxes or Other Taxes, the sum payable by such Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
Without limiting the provisions of subsection (a) above, each Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Laws.

 

(c)                                  Tax Indemnifications.

 

(i)                                     Without limiting the provisions of
subsection (a) or (b) above, each Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by such Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  Each
Borrower shall also, and does hereby, indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Lender or the L/C Issuer for any reason fails to pay to the
Administrative Agent as required by clause (ii) of this subsection.  A
certificate as to the amount of any such payment or liability delivered to a
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender and the L/C Issuer shall, and does
hereby, indemnify each Borrower and the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for the Borrower or the Administrative Agent) incurred by or asserted
against the Borrower or the Administrative Agent by any Governmental Authority
as a result of the failure by such Lender or the L/C Issuer, as the case may be,
to deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or the L/C Issuer, as the
case may be, to such Borrower or the Administrative Agent pursuant to subsection
(e).  Each Lender and the L/C Issuer hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender or the
L/C Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).  The
agreements in this clause (ii) shall survive the resignation and/or

 

50

--------------------------------------------------------------------------------


 

replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender or the L/C Issuer, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

(d)                                 Evidence of Payments.  Upon request by a
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by such Borrower or by the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, such Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to such Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Each Lender shall deliver to the Company
and to the Administrative Agent, at the time or times prescribed by applicable
Laws or when reasonably requested by the Company or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable Laws
or by the taxing authorities of any jurisdiction and such other reasonably
requested information as will permit the Company or the Administrative Agent, as
the case may be, to determine (A) whether or not payments made by the respective
Borrowers hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
respective Borrowers pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdictions.

 

(ii)                                  Without limiting the generality of the
foregoing, if a Borrower is resident for tax purposes in the United States,

 

(A)                              any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Company and the Administrative Agent executed originals of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable Laws or reasonably requested by the Company or the Administrative
Agent as will enable such Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and

 

(B)                                each Foreign Lender that is entitled under
the Code or any applicable treaty to an exemption from or reduction of
withholding tax with respect to payments hereunder or under any other Loan
Document shall deliver to the Company and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon

 

51

--------------------------------------------------------------------------------


 

the request of the Company on behalf of such Borrower or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:

 

(I)                                 executed originals of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

 

(II)                                executed originals of Internal Revenue
Service Form W-8ECI,

 

(III)                            executed originals of Internal Revenue Service
Form W-8IMY and all required supporting documentation,

 

(IV)                            in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of such Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) executed originals of Internal Revenue Service
Form W-8BEN, or

 

(V)                                executed originals of any other form
prescribed by applicable Laws as a basis for claiming exemption from or a
reduction in United States Federal withholding tax together with such
supplementary documentation as may be prescribed by applicable Laws to permit
such Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

 

(iii)                               Each Lender shall promptly (A) notify the
Company and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that any Borrower or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender.

 

(f)                                    Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the L/C
Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by any Borrower or with respect to which any Borrower has paid

 

52

--------------------------------------------------------------------------------


 

additional amounts pursuant to this Section, it shall pay to such Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by the Administrative Agent, such Lender or the L/C Issuer, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that each
Borrower, upon the request of the Administrative Agent, such Lender or the L/C
Issuer, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to any Borrower or any other Person.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Revolving Loans to Eurodollar Rate
Loans, shall be suspended, and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrowers shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all such
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate. 
Upon any such prepayment or conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or converted.

 

53

--------------------------------------------------------------------------------


 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan, or (c) the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Eurodollar Rate Loan, the Administrative
Agent will promptly so notify the Company and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Company may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Revolving Borrowing of Base Rate
Loans in the amount specified therein.

 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     (i)                                    
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.04(e)) or the L/C Issuer;

 

(ii)                                  subject any Lender or the L/C Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurodollar Rate Loan made
by it, or change the basis of taxation of payments to such Lender or the L/C
Issuer in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the L/C Issuer); or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Company

 

54

--------------------------------------------------------------------------------


 

will pay (or cause the applicable Designated Borrower to pay) to such Lender or
the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay (or cause the applicable
Designated Borrower to pay) to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Company shall be conclusive absent manifest error.  The Company
shall pay (or cause the applicable Designated Borrower to pay) such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that no
Borrower shall be required to compensate a Lender or the L/C Issuer pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)                                  Additional Reserve Requirements.  The
Company shall pay (or cause the applicable Designated Borrower to pay) to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurocurrency funds
or deposits (currently known as “eurodollar liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which
additional interest shall be due and payable on each date on which interest is
payable on such Loan, provided the Company shall have received at least 10 days’
prior notice (with a copy to the Administrative Agent) of such additional
interest

 

55

--------------------------------------------------------------------------------


 

from such Lender.  If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Company shall
promptly compensate (or cause the applicable Designated Borrower to compensate)
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by any Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Company or the applicable Designated Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Company pursuant to Section 10.13;

 

excluding any loss of anticipated profits, but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurodollar Rate Loan made by it at the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                  Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or any Borrower is
required to pay any additional amount to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be.  The
Company hereby agrees to pay (or to cause the applicable Designated Borrower to
pay) all

 

56

--------------------------------------------------------------------------------


 

reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Company may replace such
Lender in accordance with Section 10.13.

 

3.07                        Survival.  All of the Borrowers’ obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and resignation of the
Administrative Agent.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Amendment and Restatement.  The
effectiveness of this Agreement as an amendment and restatement of the Existing
Credit Agreement is subject to satisfaction of the following conditions
precedent:

 

(a)                                  The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Company, each dated the Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Effective Date)
and each in form and substance satisfactory to the Administrative Agent and each
of the Lenders:

 

(i)                                     executed counterparts of this Agreement
and the Guaranty, if applicable, sufficient in number for distribution to the
Administrative Agent, each Lender and the Company;

 

(ii)                                  a Note executed by the Company in favor of
each Lender requesting a Note;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of the Company as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which the Company is a party;

 

(iv)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that the Company is duly
organized or formed, and that the Company is validly existing, in good standing
and qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

 

57

--------------------------------------------------------------------------------


 

(v)                                 favorable opinions of Gibson, Dunn &
Crutcher LLP, counsel to the Company, addressed to the Administrative Agent and
each Lender, in form and substance satisfactory to the Administrative Agent;

 

(vi)                              a certificate of a Responsible Officer of the
Company either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by the
Company of the Loan Documents to which it is a party, and certifying that such
consents, licenses and approvals are in full force and effect, or (B) certifying
that no such consents, licenses or approvals are so required;

 

(vii)                           a certificate signed by a Responsible Officer of
the Company certifying (A) that the conditions specified in Sections 4.02(a) and
(b) have been satisfied, and (B) that there has been no event or circumstance
since the date of the Audited Financial Statements that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;

 

(viii)                        evidence that the Opco Credit Agreement shall be
effective substantially simultaneously herewith; and

 

(ix)                                such other assurances, certificates,
documents, consents or opinions as the Administrative Agent, the L/C Issuer, the
Swing Line Lender or the Required Lenders reasonably may require.

 

(b)                                 Any fees required to be paid on or before
the Effective Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Company shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Effective Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

 

4.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Revolving
Loan Notice requesting only a conversion of Revolving Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

 

58

--------------------------------------------------------------------------------


 

(a)                                  The representations and warranties of
(i) the Borrowers contained in Article V and (ii) each Borrower contained in
each other Loan Document or in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material
respects (except, if a qualifier relating to materiality, Material Adverse
Effect or a similar concept applies, such representation or warranty shall be
required to be true and correct in all respects) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

(d)                                 If the applicable Borrower is a Designated
Borrower, then the conditions of Section 2.14 to the designation of such
Borrower as a Designated Borrower shall have been met to the satisfaction of the
Administrative Agent.

 

Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01                        Existence, Qualification and Power.  Each Borrower
and each Subsidiary thereof (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

59

--------------------------------------------------------------------------------


 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Borrower of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation (other than the
Existing Credit Agreement) to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law.

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Borrower of this Agreement or any other Loan Document.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Borrower that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Borrower, enforceable against each Borrower that
is party thereto in accordance with its terms.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                  The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the consolidated financial condition of the Company and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the
Company and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness, in each case, to the extent
required to be reflected thereon (or described in the footnotes thereto) in
accordance with GAAP.

 

(b)                                 The unaudited condensed consolidated and
consolidating balance sheets of the Company and its Subsidiaries dated March 31,
2011, and the related condensed consolidated and consolidating statements of
income or operations and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Company and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 

(c)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

60

--------------------------------------------------------------------------------


 

(d)                                 The consolidated and consolidating
forecasted balance sheet and statements of income and cash flows of the Company
and its Subsidiaries delivered pursuant to Section 6.01(c) were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Company’s reasonable
good faith estimate of its future financial condition and performance.

 

5.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Company
after due and diligent investigation, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Company or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

5.07                        No Default.  Neither any Borrower nor any Subsidiary
thereof is in default under or with respect to any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

5.08                        Ownership of Property; Liens.  Each of the Company
and each Subsidiary has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of the Company and its Subsidiaries is subject to
no Liens, other than Permitted Liens.

 

5.09                        Environmental Compliance.  The Company and its
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Company has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.10                        Insurance.  The properties of the Company and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Company, in such amounts (after giving effect to
any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Company or the applicable Subsidiary operates.

 

5.11                        Taxes.  The Company and its Subsidiaries have filed
all Federal, state and other material tax returns and reports required to be
filed, and have paid all Federal, state and other material taxes, assessments,
fees and other governmental charges shown on such tax returns and reports as due
and payable, except those which are being contested in good faith by appropriate

 

61

--------------------------------------------------------------------------------


 

proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.  There is no known proposed tax assessment
against the Company or any Subsidiary that would, if made, reasonably be
expected to have a Material Adverse Effect.  Neither any Borrower nor any
Subsidiary thereof is party to any tax sharing agreement.

 

5.12                        ERISA Compliance.

 

(a)                                  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Company, nothing has occurred
which would prevent, or cause the loss of, such qualification.  The Company and
each ERISA Affiliate have made all required contributions to each Plan subject
to the Pension Funding Rules, and no application for a funding waiver or an
extension of any amortization period pursuant to the Pension Funding Rules has
been made with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of the Company, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i)  No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability for which provision is not made pursuant to rate-case rulings in
excess of $50,000,000 in the aggregate; (iii) neither the Company nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither the Company nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; (v) neither the Company nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA; and (vi) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

 

5.13                        Subsidiaries; Equity Interests.  As of the Effective
Date, the Company has no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Borrower in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens (other than Permitted Liens).  As of the Effective Date,
the Company has no equity investments in any other corporation or entity other
than those specifically disclosed in Part (b) of Schedule 5.13.  Set forth on
Part (c) of Schedule 5.13 is a complete and accurate list of all Borrowers,
showing as of the Effective Date (as to each

 

62

--------------------------------------------------------------------------------


 

Borrower) the jurisdiction of its formation, the address of its principal place
of business and its U.S. taxpayer identification number,

 

5.14                        Margin Regulations; Investment Company Act.

 

(a)                                  No Borrower is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock. 
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Company only or of the Company and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 7.01 or Section 7.07 or subject to any
restriction contained in any agreement or instrument between any Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 8.01(e) will be Margin Stock.

 

(b)                                 None of the Company, any Person Controlling
the Company, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

5.15                        Disclosure.  The Company has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  No written
report, financial statement, certificate or other written information furnished
by or on behalf of any Borrower to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains (on the
date furnished) any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that (a) with respect to
projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, (b) with respect to financial statements, other than
projected financial information, of the Company and its Subsidiaries, the
Company only represents that such financial statements present fairly in all
material respects the consolidated financial condition of the applicable Person
as of the dates indicated and for the periods covered thereby, (c) with respect
to information relating to the Company’s industry generally and trade data which
relates to a Person that is not the Company or a Subsidiary thereof, the Company
represents and warrants only that such information is believed by it in good
faith to be accurate in all material respects, and (d) any statements describing
documents and agreements are summary only and as such are qualified in their
entirety by reference to such documents and agreements.

 

5.16                        Compliance with Laws.  Each Borrower and each
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith

 

63

--------------------------------------------------------------------------------


 

by appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17                        Intellectual Property; Licenses, Etc.  The Company
and its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person.  To the best knowledge of
the Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any Subsidiary infringes upon any rights held by any
other Person where such infringement could reasonably be expected to have a
Material Adverse Effect.  No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Company, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnity obligations or expense reimbursements), or any Letter of Credit shall
remain outstanding, the Company shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent, in form and detail consistent with similar deliveries under the Existing
Credit Agreement:

 

(a)                                  as soon as available, but in any event
within 15 days after the date on which consolidated financial statements for
each fiscal year are required to be delivered to the SEC under the Securities
Exchange Act of 1934 (if financial statements are not required to be delivered
by the SEC, then within 90 days after the end of such fiscal year of the
Company), a consolidated and consolidating balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated and
consolidating statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit, and such consolidating statements to be certified by
the chief executive officer, chief financial officer, treasurer or controller of
the Company to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Company and its Subsidiaries;

 

64

--------------------------------------------------------------------------------


 

(b)                                 as soon as available, but in any event
within 15 days after the date on which consolidated financial statements for
each of the first three fiscal quarters of each fiscal year are required to be
delivered to the SEC under the Securities Exchange Act of 1934 (if financial
statements are not required to be delivered by the SEC, then within 45 days
after the end of such fiscal quarter of the Company), a condensed consolidated
and consolidating balance sheet of the Company and its Subsidiaries as at the
end of such fiscal quarter, and the related condensed consolidated and
consolidating statements of income or operations for such fiscal quarter and for
the portion of the Company’s fiscal year then ended, and the related
consolidated and consolidating statements of cash flows for the portion of the
Company’s fiscal year then ended, setting forth in each case in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Company as fairly presenting the financial condition, results of operations and
cash flows of the Company and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes and such
consolidating statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of the Company to the effect that
such statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Company and its
Subsidiaries; and

 

(c)                                  as soon as available, but in any event by
April 30 of each year, an annual business plan and budget of the Company and its
Subsidiaries on a consolidated and consolidating basis, including forecasts
prepared by management of the Company of consolidated and consolidating balance
sheets and statements of income or operations and cash flows of the Company and
its Subsidiaries on a quarterly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date occurs; no updated
projections for the fiscal year in which the Maturity Date occurs shall be
required prior to the delivery of the annual business plan required to be
delivered hereby in respect of such final fiscal year).

 

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent:

 

(a)                                  concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b) (commencing with
the delivery of the financial statements for the fiscal quarter ended June 30,
2011), a duly completed Compliance Certificate signed by the chief executive
officer, chief financial officer, treasurer or controller of the Company;

 

(b)                                 promptly after any request by the
Administrative Agent, copies of any detailed audit reports, management letters
or recommendations submitted to the board of directors (or the audit committee
of the board of directors) of the Company by independent accountants in
connection with the accounts or books of the Company or any Subsidiary, or any
audit of any of them;

 

65

--------------------------------------------------------------------------------


 

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Company, and copies of all annual,
regular, periodic and special reports and registration statements which the
Company may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(d)                                 promptly after the furnishing thereof,
copies of any material statement or report furnished to any holder of debt
securities of any Borrower or any Subsidiary thereof pursuant to the terms of
any indenture, loan or credit or similar agreement and not otherwise required to
be furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;

 

(e)                                  promptly, and in any event within five
Business Days after receipt thereof by any Borrower or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Borrower or any
Subsidiary thereof; and

 

(f)                                    promptly, such additional information
regarding the business, financial or corporate affairs of the Company or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Company to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Company shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the

 

66

--------------------------------------------------------------------------------


 

“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to any of the Borrowers or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  Each Borrower hereby agrees that so long as such Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC”, the Borrowers shall be
deemed to have authorized the Administrative Agent, the Arranger, the L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information”.

 

6.03                        Notices.  Promptly notify the Administrative Agent:

 

(a)                                  of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of the Company or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws; in each
case, to the extent any of the foregoing has resulted or could reasonably be
expected to result in a Material Adverse Effect;

 

(c)                                  of the occurrence of any ERISA Event; and

 

(d)                                 of any material change in accounting
policies or financial reporting practices by the Company or any Subsidiary,
including any determination by the Company referred to in Section 2.10(b).

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

67

--------------------------------------------------------------------------------


 

6.04                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Company or such Subsidiary or the failure to pay any of the foregoing could
not reasonably be expected to result in a Material Adverse Effect; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property not
constituting a Permitted Lien; and (c) all Indebtedness, as and when due and
payable to the extent necessary to avoid the occurrence of an Event of Default,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

 

6.05                        Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

 

6.07                        Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies not Affiliates of the Company, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons and providing for not less than 30
days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.09                        Books and Records.  Maintain proper books of record
and account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Company or such Subsidiary, as the case
may be.

 

68

--------------------------------------------------------------------------------


 

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent to visit and inspect any of
its properties, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, executive officers, and independent public
accountants, all at the expense of the Company and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Company, with the understanding that, to the
extent the Company requests and makes a representative available at the
applicable time, the Company may accompany the Administrative Agent during such
inspection, examination or discussion, as the case may be; provided, however,
that when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Company at any time during normal
business hours and without advance notice.

 

6.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions (i) as an extension and continuation of Indebtedness of the Company
under, and to amend and restate, the Existing Credit Agreement and (ii) for
working capital, capital expenditures and other general corporate purposes
(including, without limitation, acquisitions permitted by Section 7.02) other
than, directly or indirectly, (A) for a purpose in contravention of any Law or
of any Loan Document, (B) to purchase or carry Margin Stock, (C) to repay or
otherwise refinance Indebtedness of a Borrower or others incurred to purchase or
carry Margin Stock, (D) to extend credit for the purpose of purchasing or
carrying any Margin Stock, or (E) to acquire any security in any transaction
that is subject to Section 13 or 14 of the Exchange Act; provided, however, that
notwithstanding clauses (B) through (D) above, a Borrower may use proceeds of
Loans as described in clause (ii) above so long as either (x) the Margin Stock
so acquired is promptly retired following the purchase or other acquisition
thereof or (y) at all times and after giving effect to each such purchase or
acquisition, not more than twenty-five percent (25%) of the total assets of the
Company and its Subsidiaries on a consolidated basis are represented by Margin
Stock owned by the Company and its Subsidiaries on a consolidated basis.

 

6.12                        Material Licenses, Permits and Franchises.  Maintain
each license, permit or franchise issued by a Governmental Authority necessary
to the conduct of its business except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnity obligations or expense reimbursements), or any Letter of Credit shall
remain outstanding, the Company shall not, nor shall it permit any Subsidiary
to, directly or indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

 

(a)                                  Liens pursuant to any Loan Document;

 

69

--------------------------------------------------------------------------------


 

(b)                                 Liens existing on the date hereof and listed
on Schedule 7.01 and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 7.03(b), (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.03(b);

 

(c)                                  Liens for taxes not yet delinquent or which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                                 landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not delinquent or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                    deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                 reversionary rights, easements,
rights-of-way, restrictions and other similar encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(i)                                     rights of setoff or bankers’ liens in
favor of banks or other depository institutions whether arising by contract or
operation of law, incurred in the ordinary course of business;

 

(j)                                     Liens securing Acquired Indebtedness
permitted by Section 7.03(h); provided that such Liens do not (i) at any time
encumber any property other than the property acquired in connection with the
corresponding Investment permitted by Section 7.02(g) (and improvements,
accessions and attachments thereto) and (ii) secure any Indebtedness other than
Acquired Indebtedness existing immediately prior to the time of acquisition of
such property;

 

(k)                                  Liens securing Indebtedness permitted by
Section 7.03(e); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

 

70

--------------------------------------------------------------------------------


 

(l)                                     Liens arising under leases, subleases,
licenses and rights to use granted to third parties and not interfering in any
material respect with the ordinary conduct of the business of the Company or any
of its Subsidiaries;

 

(m)                               Liens arising by operation of law in favor of
issuers of letters of credit in the documents presented under a letter of
credit;

 

(n)                                 assignments of insurance or condemnation
proceeds provided to landlords (or their mortgagees) pursuant to the terms of
any lease and Liens and rights reserved in any lease for rent or for compliance
with the terms of such lease;

 

(o)                                 Liens on cash relating to escrows
established for an adjustment in purchase price or liabilities or indemnities
for Dispositions, to the extent such Dispositions are permitted hereby and such
Liens do not secure Consolidated Funded Indebtedness;

 

(p)                                 Liens vested in lessors, licensors,
franchisors or permittors for rent or other amounts to become due or for other
obligations or acts to be performed, the payment of which rent or other amounts
or the performance of which other obligations or acts is required under leases,
subleases, licenses, franchises or permits, so long as the payment of such rent
or other amounts or the performance of such other obligations or acts is not
delinquent or is being contested in good faith and by appropriate proceedings;

 

(q)                                 controls, restrictions, obligations, duties
or other burdens imposed by federal, state, municipal or other Law or orders of
Governmental Authorities upon real and personal property encumbered by the
Mortgage Note Documents (the “Mortgaged Property”) or any part thereof or the
operation or use thereof or upon Opco with respect to such Mortgaged Property or
any part thereof or the operation or use thereof or with respect to any
franchise, grant, license, permit or public purpose requirement, or any rights
reserved to or otherwise vested in Governmental Authorities to impose any such
controls, restrictions, obligations, duties or other burdens;

 

(r)                                    rights which Governmental Authorities may
have by virtue of franchises, grants, licenses, permits or contracts, or by
virtue of law, to purchase, recapture or designate a purchaser of or order the
sale of the Mortgaged Property or any part thereof, to terminate franchises,
grants, licenses, permits, contracts or other rights or to regulate the property
and business of Opco; and any and all obligations of Opco correlative to any
such rights;

 

(s)                                  Liens required by Law (i) as a condition to
the transaction of any business or the exercise of any privilege or license,
(ii) to enable Opco to maintain self-insurance or to participate in any funds
established to cover any insurance risks, (iii) in connection with workers’
compensation, unemployment insurance, social security, any pension or welfare
benefit plan or (iv) to share in the privileges or benefits required for
companies participating in one or more of the arrangements described in clauses
(ii) and (iii) above;

 

(t)                                    Liens on the Mortgaged Property or any
part thereof which are granted by Opco to secure duties or public or statutory
obligations or to secure, or serve in lieu of, surety, stay or appeal bonds;

 

71

--------------------------------------------------------------------------------


 

(u)                                 rights reserved to or vested in others to
take or receive any part of any coal, ore, gas, oil and other minerals, any
timber or any electric capacity or energy, gas, water, steam and any other
products, developed, produced, manufactured, generated, purchased or otherwise
acquired by Opco or by others on property of Opco;

 

(v)                                 (i) rights and interests of Persons other
than Opco arising out of contracts, agreements and other instruments to which
Opco is a party and which relate to the common ownership or joint use of
property; and (ii) all Liens on the interests of Persons other than Opco in
property owned in common by such Persons and Opco if and to the extent that the
enforcement of such Liens would not adversely affect the interests of Opco in
such property in any material respect;

 

(w)                               any restrictions on assignment or requirements
of any assignee to qualify as a permitted assignee or a public utility or public
service corporation;

 

(x)                                   Liens on the Mortgaged Property securing
Indebtedness and other obligations under Mortgage Note Documents permitted by
Section 7.03(n); and

 

(y)                                 Liens securing Indebtedness permitted by
Section 7.03(p).

 

7.02                        Investments.  Make any Investments, except:

 

(a)                                  Investments held by the Company or such
Subsidiary in the form of cash equivalents;

 

(b)                                 advances to officers, directors and
employees of the Company and Subsidiaries in an aggregate amount not to exceed
$4,000,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

 

(c)                                  Investments of the Company in any
wholly-owned Subsidiary and Investments of any wholly-owned Subsidiary in the
Company or in another wholly-owned Subsidiary;

 

(d)                                 Investments existing on the date hereof
(other than those referred to in Section 7.02(c)) and set forth on Schedule
7.02;

 

(e)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(f)                                    Guarantees permitted by Section 7.03;

 

(g)                                 the purchase or other acquisition of all of
the Equity Interests in, or all or substantially all of the property of, any
Person that, upon the consummation thereof, will be wholly-owned directly by the
Company or one or more of its wholly-owned Subsidiaries (including as a result
of a merger or consolidation); provided that, with respect to each purchase or
other acquisition made pursuant to this Section 7.02(g):

 

72

--------------------------------------------------------------------------------


 

(i)                                     the lines of business of the Person to
be (or the property of which is to be) so purchased or otherwise acquired shall
be substantially the same lines of business as one or more of the principal
businesses of the Company and its Subsidiaries engaged in currently or
subsequently in the ordinary course of the operation of such businesses;

 

(ii)                                  the total consideration (exclusive of
consideration constituting Equity Interests of the Company) paid by or on behalf
of the Company and its Subsidiaries for any such purchase or other acquisition,
when aggregated with the total consideration paid by or on behalf of the Company
and its Subsidiaries for all other purchases and other acquisitions made by the
Company and its Subsidiaries pursuant to this Section 7.02(g), shall not exceed
$60,000,000 in any fiscal year; and

 

(iii)                               (A) immediately before and immediately after
giving pro forma effect to any such purchase or other acquisition, no Default
shall have occurred and be continuing and (B) immediately after giving effect to
such purchase or other acquisition, the Company and its Subsidiaries shall be in
pro forma compliance with all of the covenants set forth in Section 7.10, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent pursuant to Section 6.01(a) or
(b) (together with such pro forma expense adjustments as are reasonably
supportable by the Company) as though such purchase or other acquisition had
been consummated as of the first day of the four consecutive fiscal-quarter
period covered thereby;

 

(h)                                 Investments arising in connection with Swap
Contracts;

 

(i)                                     Investments in respect of prepaid taxes
and other expenses, negotiable instruments held for collection or lease,
workers’ compensation, performance and other similar deposits provided to third
parties in the ordinary course of business;

 

(j)                                     Investments constituting non-cash
consideration received by the Company or any Subsidiary in connection with
Dispositions permitted hereby; and

 

(k)                                  other Investments not exceeding $20,000,000
in the aggregate in any fiscal year of the Company.

 

7.03                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                  Indebtedness under this Agreement or any
other Loan Document;

 

(b)                                 Indebtedness outstanding on the date hereof
(exclusive of Indebtedness incurred pursuant to the Mortgage Note Documents) and
listed on Schedule 7.03 and any refinancings, refundings, renewals or extensions
thereof; provided that (i) the amount of such Indebtedness is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder, (ii) the
weighted average life of any such refinancing, refunding, renewing or extending
Indebtedness is greater than the weighted average life of any

 

73

--------------------------------------------------------------------------------


 

Indebtedness being refinanced, refunded, renewed or extended, (iii) the maturity
date of any such refinancing, refunding, renewing or extending Indebtedness is
later than the maturity date of any Indebtedness being refinanced, refunded,
renewed or extended, (iv) the terms relating to subordination (if any) of any
such refinancing, refunding, renewing or extending Indebtedness are no less
favorable in any material respect to the Borrowers or the Lenders than the
subordination terms of any agreement or instrument governing the Indebtedness
being refinanced, refunded, renewed or extended, and (v) the interest rate
applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the then applicable market interest rate (the
conditions referred to in the preceding clauses (i) through and including
(v) being referred to herein as the “Refinancing Conditions”);

 

(c)                                  Guarantees of the Company or any Subsidiary
in respect of Indebtedness otherwise permitted hereunder of the Company or any
wholly-owned Subsidiary;

 

(d)                                 obligations (contingent or otherwise) of the
Company or any Subsidiary existing or arising under any Swap Contract, provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(e)                                  Indebtedness in respect of Capital Leases,
Synthetic Lease Obligations and purchase money obligations for fixed or capital
assets within the limitations set forth in Section 7.01(k); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $30,000,000;

 

(f)                                    Indebtedness under surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business and permitted by Section 7.01(f);

 

(g)                                 Indebtedness created by endorsing negotiable
instruments received in the ordinary course of business;

 

(h)                                 Indebtedness of any Person acquired in
connection with an Investment permitted by Section 7.02(g); provided that such
Indebtedness (i) is existing at the time such Person is acquired, and (ii) was
not created in contemplation of such acquisition (such Indebtedness, “Acquired
Indebtedness”);

 

(i)                                     contingent liabilities granted in favor
of title insurers in the ordinary course of business;

 

(j)                                     (i) Indebtedness constituting
indemnification obligations or obligations in respect of purchase price or other
similar adjustments in connection with Investments permitted under Section 7.02
and Dispositions permitted under Section 7.05; and (ii) Indebtedness consisting
of obligations of the Company or any Subsidiary under deferred compensation or
other similar

 

74

--------------------------------------------------------------------------------


 

arrangements incurred by such Person in connection with any Investment permitted
under Section 7.02;

 

(k)                                  Indebtedness of a Borrower or a
wholly-owned Subsidiary thereof to another Borrower or another wholly-owned
Subsidiary;

 

(l)                                     Indebtedness from time to time
outstanding under the Opco Credit Agreement;

 

(m)                               Indebtedness in respect of netting services,
overdraft protections and otherwise in connection with deposit accounts; and

 

(n)                                 Indebtedness under Mortgage Note Documents
(x) existing on the date hereof, (y) subject to the Refinancing Conditions, any
refinancings that do not increase the aggregate principal amount thereof except
by an amount equal to a reasonable premium or other reasonable amount paid, and
fees and expenses reasonably incurred, in connection with such refinancing, and
(z) otherwise incurred after the Effective Date from time to time in an
aggregate principal amount not to exceed $200,000,000 in any fiscal year;
provided that the amount of Indebtedness permitted by this clause (z), when
taken together with Indebtedness permitted by Section 7.03(o), shall not exceed
$400,000,000 in the aggregate at any time outstanding;

 

(o)                                 other unsecured Indebtedness (not described
in any other clause of this Section, as to which such clause shall govern the
Indebtedness and this clause (o) shall not be additive thereto) incurred after
the Effective Date from time to time in an aggregate principal amount not to
exceed $200,000,000 in any fiscal year; provided that the amount of Indebtedness
permitted by this Section 7.03(o), when taken together with Indebtedness
permitted by clause (z) of Section 7.03(n), shall not exceed $400,000,000 in the
aggregate at any time outstanding; and

 

(p)                                 other Indebtedness (not described in any
other clause of this Section, as to which such clause shall govern the
Indebtedness and this clause (p) shall not be additive thereto) in an aggregate
principal amount not to exceed $20,000,000 at any time outstanding.

 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

 

(a)                                  any Subsidiary may merge with (i) the
Company, provided that the Company shall be the continuing or surviving Person,
or (ii) any one or more other Subsidiaries, provided that when any wholly-owned
Subsidiary is merging with another Subsidiary, the wholly-owned Subsidiary shall
be the continuing or surviving Person;

 

(b)                                 any Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Company or to another Subsidiary; provided that if the transferor in such a
transaction is a wholly-owned Subsidiary, then the transferee must either be the
Company or a wholly-owned Subsidiary; and

 

75

--------------------------------------------------------------------------------


 

(c)                                  so long as no Default exists or would
result therefrom, mergers consummated in connection with Permitted Acquisitions
shall be permitted, provided that in connection with any merger involving the
Company or Opco, the Company or Opco, as applicable, shall be the continuing or
surviving Person.

 

7.05                        Dispositions.  Make any Disposition, except:

 

(a)                                  Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions as may be necessary in
connection with remedial actions taken by the Borrowers to remedy certain plans
set forth on Schedule 7.05;

 

(d)                                 Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(e)                                  Dispositions of property by any Subsidiary
to the Company or to a wholly-owned Subsidiary;

 

(f)                                    Dispositions permitted by Section 7.04;
and

 

(g)                                 other Dispositions by the Company and its
Subsidiaries; provided (i) no Event of Default shall have occurred and be
continuing or would result therefrom, (ii) in the case of Dispositions by any
Person that is a regulated utility, (x) the Company or applicable Subsidiary has
received certification from its engineering department or an appropriate outside
engineering firm that the asset or assets to be Disposed of (the “Subject
Assets”) are no longer useful to the business of or of value to operation of
such regulated utility and has received any necessary regulatory approvals for
such Disposition, and (y) the Subject Assets are transferred by such regulated
utility to the Company or a Subsidiary that is not a regulated utility for
Disposition in a manner consistent with past practice, and (iii) the net cash
proceeds from such Disposition are reinvested in the businesses of the Company
or its Subsidiaries in a manner consistent with the Laws of any applicable
Governmental Authorities that have regulatory oversight of the Company or the
applicable Subsidiary;

 

provided, however, that any Disposition pursuant to Section 7.05 (a), (b), and
(c) shall be for fair market value.

 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

 

(a)                                  each Subsidiary may make Restricted
Payments to the Company and any other Person that owns an Equity Interest in
such Subsidiary, ratably according to their respective

 

76

--------------------------------------------------------------------------------


 

holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

 

(b)                                 the Company and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the common
stock or other common Equity Interests of such Person;

 

(c)                                  the Company and each Subsidiary may
purchase, redeem or otherwise acquire Equity Interests issued by it with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common Equity Interests; and

 

(d)                                 so long as no Default exists before or after
giving effect thereto, the Company may (i) declare or pay cash dividends to its
stockholders and (ii) purchase, redeem or otherwise acquire Equity Interests
issued by it.

 

7.07                        Change in Business.  (a) Engage in any material line
of business substantially different from those lines of business conducted by
the Company and its Subsidiaries on the date hereof or any business
substantially related or incidental thereto; or (b) voluntary suspend the
business of any Borrower or Opco for more than seven days in any 365-day period.

 

7.08                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Company, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Company or such Subsidiary as would reasonably
be obtainable by the Company or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate; provided that
the foregoing restriction shall not apply to (a) any transaction between or
among the Borrowers and/or Opco; (b) reasonable and customary fees paid to
members of the board of directors (or similar governing body) of the Company and
its Subsidiaries; (c) compensation arrangements for officers and other employees
of the Company and its Subsidiaries entered into in the ordinary course of
business; and (d) Restricted Payments and Investments otherwise permitted to be
made hereunder and Indebtedness otherwise permitted to be incurred hereunder.

 

7.09                        Burdensome Agreements.  Enter into any Contractual
Obligation (other than this Agreement, any other Loan Document and the Opco
Credit Agreement) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to the Company or to otherwise transfer property to the
Company, (ii) of any Subsidiary to Guarantee the Indebtedness of the Company or
(iii) of the Company or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 7.03(e) or 7.03(h) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person; except, in the case of clauses (a) and (b), (1) as required under
applicable Law, (2) for restrictions in the Mortgage Note Documents on (I) the
transfer or encumbrance of the property securing the Indebtedness and other
obligations evidenced by the Mortgage Note Documents and (II) related party
transactions, (3) for prohibitions on assignment or transfer, or in connection
with net worth

 

77

--------------------------------------------------------------------------------


 

requirements, contained in leases, (4) restrictions imposed pursuant to a
binding agreement that has been entered into for the sale of Equity Interests or
assets of a Subsidiary; provided that such restrictions apply solely to the
Equity Interests or assets of such Subsidiary which are to be sold,
(5) Contractual Obligations required to be entered into by any relevant
regulatory authority, (6) restrictions in Acquired Indebtedness existing at the
time of the applicable Acquisition; provided, that such restrictions are not
materially more restrictive, taken as a whole, than the restrictions set forth
in this Agreement and the Opco Credit Agreement, and (7) restrictions existing
on the date hereof in the Agreements set forth on Schedule 7.09, including any
refinancings thereof so long as (x) the restrictions in the definitive
documentation governing any such refinancing are not materially more
restrictive, taken as a whole, than the restrictions set forth in this Agreement
and the Opco Credit Agreement and (y) the obligor on the Indebtedness so
refinanced is not changed.

 

7.10                        Financial Covenants.

 

(a)                                  Total Capitalization Ratio.  Permit the
Total Capitalization Ratio at any time to be greater than 66.7%.

 

(b)                                 Consolidated Interest Coverage Ratio. 
Permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter of the Company to be less than 3.00 to 1.00.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                  Non-Payment.  Any Borrower fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  The Company fails to
perform or observe any term, covenant or agreement contained in any of
(i) Section 6.01 or 6.02(a) and such failure continues for five (5) Business
Days or (ii) Section 6.03(a), 6.05, 6.10 or 6.11 or Article VII, or fails to
perform or observe any term, covenant or agreement contained in the Guaranty; or

 

(c)                                  Other Defaults.  Any Borrower fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the first to occur of
(1) knowledge of the existence of such failure by an officer of the Company and
(2) receipt of written notice from the Administrative Agent identifying the
particular failure to perform or observe such covenant or agreement; or

 

78

--------------------------------------------------------------------------------


 

(d)           Representations and Warranties.  Any written representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of the Company or any other Borrower herein, in any other Loan Document, or in
any document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (except, if a qualifier relating to
materiality, Material Adverse Effect or a similar concept applies, such
representation, warranty, certification or statement of fact shall be incorrect
or misleading in any respect) when made or deemed made; or

 

(e)           Cross-Default.  (i) The Company or any Material Subsidiary (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Company or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Company or any
Material Subsidiary is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by the Company or such Material Subsidiary as a
result thereof is greater than the Threshold Amount; or (iii) there occurs an
Event of Default (as defined in the Opco Credit Agreement) ; or

 

(f)            Insolvency Proceedings, Etc.  Any Borrower or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) The Company or any
Material Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or

 

79

--------------------------------------------------------------------------------


 

levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

 

(h)           Judgments.  There is entered against the Company or any Material
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)            Invalidity of Loan Documents.  Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Borrower or
any Subsidiary thereof contests in any manner the validity or enforceability of
any provision of any Loan Document; or any Borrower denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control.

 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(c)           require that the Company Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

80

--------------------------------------------------------------------------------


 

(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and Obligations then owing under
Guaranteed Hedge Agreements and Guaranteed Cash Management Agreements, ratably
among the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit

 

81

--------------------------------------------------------------------------------


 

to the extent not otherwise Cash Collateralized by the Company pursuant to
Sections 2.03 and 2.15; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted (i)
the appointment of the Administrative Agent pursuant to the terms of Article IX
for itself and its Affiliates as if a “Lender” party hereto and (ii) the
requirements and obligations of the provisions set forth in Section 10.07.

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.  Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Borrower shall have
rights as a third party beneficiary of any of such provisions.

 

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

82

--------------------------------------------------------------------------------


 

9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent

 

83

--------------------------------------------------------------------------------


 

also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.06        Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Company.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the L/C
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Company
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the L/C Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan

 

84

--------------------------------------------------------------------------------


 

Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

(b)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Co-Syndication Agent and
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and

 

85

--------------------------------------------------------------------------------


 

unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.03(h) and
(i), 2.09 and 10.04) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

9.10        Guaranteed Cash Management Agreements and Guaranteed Hedge
Agreements.  No Cash Management Bank or Hedge Bank that obtains the benefit of
the provisions of Section 8.03 and the Guaranty by virtue of the provisions
hereof or of the Guaranty shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

 

ARTICLE X.
MISCELLANEOUS

 

10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any Designated Borrower therefrom, shall be effective unless in
writing signed by the Required Lenders and the Company or the applicable
Designated Borrower, as the case may be, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective

 

86

--------------------------------------------------------------------------------


 

only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

 

(a)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document or waive
any failure to pay any principal, interest, fees or other amounts due to the
Lenders (or any of them) hereunder or under any of the Loan Documents on the
date fixed for such payment by this Agreement or such other Loan Document
without the written consent of each Lender directly affected thereby;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

(e)           change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

 

(f)            change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender; or

 

(g)           release the Company from the Guaranty without the written consent
of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Engagement Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding

 

87

--------------------------------------------------------------------------------


 

anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders may be effected with the consent of all Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender and (y) any
waiver, amendment or the modification requiring the consent of all Lenders or
each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to a Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to a Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

88

--------------------------------------------------------------------------------

 


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrowers,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Borrowers, the Administrative
Agent, the Swing Line Lender and the L/C Issuer may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, the Swing Line Lender and the
L/C Issuer.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower

 

89

--------------------------------------------------------------------------------


 

Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to any Borrower or its securities for purposes of United States
Federal or state securities laws.

 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Revolving Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of any Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Company shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03      No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

90

--------------------------------------------------------------------------------


 

10.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Company shall pay (i) all reasonable
documented out-of-pocket costs and expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable documented fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of
pocket-expenses incurred by the L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), in connection with the enforcement or protection of its rights (A)
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b)           Indemnification by the Company.  The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related documented
out-of-pocket expenses (including, without limitation, the reasonable fees,
disbursements and other charges of (x) one counsel for all Indemnitees, (y) if
deemed necessary by the Administrative Agent, one firm of local counsel in each
appropriate jurisdiction for all Indemnitees and (z) in the case of an actual or
perceived conflict of interest with respect to any Indemnitee, of another firm
of counsel for such affected Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any Designated Borrower, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related documented out-of-pocket expenses

 

91

--------------------------------------------------------------------------------


 

(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Company
or any Designated Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such Designated Borrower has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

 

(c)           Reimbursement by Lenders.  To the extent that the Company for any
reason fails to pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity.  The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Borrower shall assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the Swing Line Lender and the L/C
Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such

 

92

--------------------------------------------------------------------------------


 

payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

10.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (except as otherwise
approved by the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Company) such Lender concurrently assigns a like
percentage of its Opco Credit Commitment; and provided further that any such
assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the

 

93

--------------------------------------------------------------------------------


 

case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

 

(A)          the consent of the Company (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

 

(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

 

94

--------------------------------------------------------------------------------


 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) without the consent of the Required Lenders and the Administrative
Agent and cancellation of the Commitments and Obligations assigned with such
consent, to the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries,
or (B) to any Defaulting Lender or any of its Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

 

(vi)          Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be by outright payments,
purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) the full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee

 

95

--------------------------------------------------------------------------------


 

Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers (such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by each of the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, any Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Company
or any of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

96

--------------------------------------------------------------------------------


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Company and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Company,
resign as Swing Line Lender.  In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Company to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be.  If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Revolving Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)). 
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Revolving Loans or
fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the

 

97

--------------------------------------------------------------------------------


 

appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

10.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders, the L/C Issuer and each other Guaranteed
Party agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it or its Affiliates (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Company.

 

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary or Affiliate relating to the Company or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender, the L/C
Issuer or any other Guaranteed Party on a nonconfidential basis prior to
disclosure by the Company or any Subsidiary.  Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

98

--------------------------------------------------------------------------------

 


 

10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

10.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10      Counterparts; Integration; Effectiveness.  This Agreement and the
other Loan Documents may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when each such Loan Document shall have been
executed by the Administrative Agent

 

99

--------------------------------------------------------------------------------


 

and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto and
thereto.  Delivery of an executed counterpart of a signature page of this
Agreement and any other Loan Document by telecopy or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Agreement and the other Loan Documents.

 

10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

10.13      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or if any other circumstance
exists hereunder that gives the Company the right to replace a Lender as a party
hereto, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)           the Company shall have paid (or caused a Designated Borrower to
pay) to the Administrative Agent the assignment fee specified in Section
10.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other

 

100

--------------------------------------------------------------------------------


 

amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company or
applicable Designated Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

10.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY

 

101

--------------------------------------------------------------------------------


 

COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger,
are arm’s-length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B) such Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
such Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A), the Administrative Agent and the Arranger each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for such Borrower or any of its Affiliates or any
other Person and (B) neither the Administrative Agent nor the Arranger has any
obligation to such Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of such Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to such Borrower or its
Affiliates.  To the fullest

 

102

--------------------------------------------------------------------------------


 

extent permitted by law, each of the Borrowers hereby waives and releases any
claims that it may have against the Administrative Agent and the Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

10.17      Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

10.18      USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.  Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

103

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

CALIFORNIA WATER SERVICE GROUP

 

 

 

 

 

By:

/s/ Martin A. Kropelnicki

 

Name:

Martin A. Kropelnicki

 

Title:

Vice President, Chief Financial Officer and Treasurer

 

California Water Service Group

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

 

Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Dora A. Brown

 

Name:  Dora A. Brown

 

Title:  Vice President

 

California Water Service Group

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, Swing Line Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Thomas R. Sullivan

 

Name:

Thomas R. Sullivan

 

Title:

Senior Vice President

 

California Water Service Group

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF CHINA, LOS ANGELES BRANCH

 

 

 

 

 

By:

/s/ Feng Chang

 

Name:

Feng Chang

 

Title:

FVP & Branch Manager

 

California Water Service Group

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Shelley He

 

Name:

Shelley He

 

Title:

Deputy General Manager

 

California Water Service Group

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 


 

 

CHANG HWA COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

 

 

 

 

 

By:

/s/ Beverley Chen

 

Name:

Beverley Chen

 

Title:

VP & General Manager

 

California Water Service Group

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

COBANK, ACB

 

 

 

 

 

By:

/s/ Steve Gustafson

 

Name:

Steve Gustafson

 

Title:

Vice President

 

California Water Service Group

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

FIRST HAWAIIAN BANK

 

 

 

 

 

By:

/s/ Susan Takeda

 

Name:

Susan Takeda

 

Title:

Vice President

 

California Water Service Group

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

HUA NAN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

 

 

 

 

 

By:

/s/ Oliver C.H. Hsu

 

Name:

Oliver C.H. Hsu

 

Title:

VP & General Manager

 

California Water Service Group

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO. LTD., LOS ANGELES BRANCH

 

 

 

 

 

By:

/s/ Chia Jang Liu

 

Name:

Chia Jang Liu

 

Title:

SVP & GM

 

California Water Service Group

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO. LTD., NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Priscilla Hsing

 

Name:

Priscilla Hsing

 

Title:

VP & DGM

 

California Water Service Group

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By:

/s/ John Lascody

 

Name:

John Lascody

 

Title:

Second Vice President

 

California Water Service Group

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.

 

 

 

 

 

By:

/s/ Kevin Herr

 

Name:

Kevin Herr

 

Title:

Vice President

 

California Water Service Group

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Jeff Benedix

 

Name:

Jeff Benedix

 

Title:

Assistant Vice President

 

California Water Service Group

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Anthony W. White

 

Name:

Anthony W. White

 

Title:

Vice President

 

California Water Service Group

Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

Bank of America, N.A.

 

$

23,750,000.00

 

23.750000000

%

CoBank, ACB

 

$

12,500,000.00

 

12.500000000

%

U.S. Bank, National Association

 

$

11,250,000.00

 

11.250000000

%

Wells Fargo Bank, National Association

 

$

11,250,000.00

 

11.250000000

%

Bank of China, Los Angeles Branch

 

$

10,000,000.00

 

10.000000000

%

Union Bank, N.A.

 

$

8,125,000.00

 

8.125000000

%

Bank of Communications Co., Ltd. New York Branch

 

$

5,625,000.00

 

5.625000000

%

First Hawaiian Bank

 

$

5,000,000.00

 

5.000000000

%

Chang Hwa Commercial Bank, Ltd., Los Angeles Branch

 

$

3,125,000.00

 

3.125000000

%

Hua Nan Commercial Bank, Ltd., Los Angeles Branch

 

$

3,125,000.00

 

3.125000000

%

The Northern Trust Company

 

$

2,500,000.00

 

2.500000000

%

Mega International Commercial Bank Co., Ltd., New York Branch

 

$

2,045,454.55

 

2.045454545

%

Mega International Commercial Bank Co., Ltd., Los Angeles Branch

 

$

1,704,545.45

 

1.704545455

%

Total

 

$

100,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

 

SUBSIDIARIES;
OTHER EQUITY INVESTMENTS;

BORROWERS

 

Part (a).         Subsidiaries.

 

California Water Service Company (a California corporation)
Tax ID: 94-0362795

1720 North First Street

San Jose, CA 95112

 

CWS Utility Services (a California corporation)

Tax ID: 77-0448995

1720 North First Street

San Jose, CA 95112

 

Hawaii Water Service Company, Inc. (a Hawaii corporation)

Tax ID: 90-0105509

1720 North First Street

San Jose, CA 95112

 

HWS Utility Services LLC (a Hawaii limited liability company)

Tax ID: 80-0147082

1720 North First Street

San Jose, CA 95112

 

Kona Water Service Company (a Hawaii corporation)

Tax ID: 26-2794132

1720 North First Street

San Jose, CA 95112

 

New Mexico Water Service Company (a New Mexico corporation)

Tax ID: 03-0425802

1720 North First Street

San Jose, CA 95112

 

Waikoloa Sanitary Sewer Company, Inc. (a Hawaii corporation)

Tax ID: 82-0295890

150 Waikoloa Beach Drive

Waikoloa, HI 96738

 

Waikoloa Resort Utilities, Inc. (a Hawaii corporation)

Tax ID: 99-0193253

150 Waikoloa Beach Drive

Waikoloa, HI 96738

 

--------------------------------------------------------------------------------


 

Waikoloa Water Company, Inc. (a Hawaii corporation)

Tax ID: 82-0295889

150 Waikoloa Beach Drive

Waikoloa, HI 96738

 

Washington Water Service Company (a Washington corporation)

Tax ID: 94-3342771

1720 North First Street

San Jose, CA 95112

 

Part (b).                  Other Equity Investments.

 

None.

 

Part (c).                  Borrower.

 

California Water Service Group, a Delaware corporation with its principal place
of business in California (Tax ID 77-0448994).

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING LIENS

 

Lien in favor of Bank of America, N.A. on all equipment, fixtures, records and
proceeds of New Mexico Water Service Company (File Number 20040020032E; November
16, 2004)

 

Lien in favor of Washington State Public Works Board on all accounts, including
accounts receivable, and proceeds therefrom, of Washington Water Service Company
for loan repayment for specified water systems pursuant to assignment of that
certain Drinking Water State Revolving Loan Fund to Washington Water Service
Company from Gamble Bay Water Inc. (File Number 200520175084; July 20, 2005)

 

Liens in favor of various banks on vehicle purchases of Washington Water Service
Company

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.02

 

EXISTING INVESTMENTS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.03

 

EXISTING INDEBTEDNESS

 

California Water Service Co

 

 

 

 

 

 

 

DWR Loan-Lakeland

 

2027

 

3.37%

 

338,282

 

DWR Loan-Kernville

 

2020

 

3.70%

 

266,392

 

DWR Loan-Arden

 

2011

 

7.40%

 

16,314

 

DWR Loan-Bodfish

 

2023

 

7.40%

 

48,613

 

DWR Loan-Squirrel Mt

 

2032

 

3.00%

 

605,019

 

DWR Loan-Rancho de Par

 

2019

 

7.44%

 

22,510

 

DWR Loan-Armstrong

 

2016

 

7.40%

 

25,458

 

DWR Loan-Lucerne #1

 

2020

 

7.40%

 

449,750

 

DWR Loan-Coast Spring

 

2028

 

2.60%

 

435,393

 

DWR Loan-Lucerne #2

 

2039

 

0.00%

 

6,606,785

 

Capital Leases

 

 

 

 

 

1,212,798.45

 

 

 

 

 

 

 

 

 

New Mexico Water Service Co

 

 

 

 

 

 

 

Note with Bank of America

 

2014

 

5.65%

 

1,926,667.36

 

 

 

 

 

 

 

 

 

Washington Water Service Co

 

 

 

 

 

 

 

DWR Loans Washington State

 

2019-2025

 

1.5%-4.35%

 

526,176

 

FORD Contracts

 

2012-2014

 

0.0%-7.89%

 

126,264

 

GMAC Contracts

 

2009

 

1.95%-6.44%

 

67,016

 

Water System Purchase

 

2013

 

7.50%

 

21,570

 

Water System Purchase

 

2013

 

7.00%

 

21,901

 

Water System Purchase

 

2015

 

10% R

 

20,827

 

Water System Purchase

 

2012

 

14.00%

 

39,531

 

Water System Purchase

 

2012

 

6.00%

 

2,423

 

Water System Purchase

 

2014

 

6.00%

 

20,176

 

Note with CoBank

 

2017

 

5.35%

 

1,688,765

 

 

 

 

 

 

 

 

 

Hawaii Water Service Co

 

 

 

 

 

 

 

Capital Leases

 

 

 

 

 

64,696

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.05

 

PERMITTED DISPOSITIONS FOR REMEDIATION PLANS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.09

 

EXISTING BURDENSOME AGREEMENTS

 

Loan Agreement dated as of May 17, 2004 between Bank of America and New Mexico
Water Service Company, together with related loan documents.

 

Promissory Notes dated various dates issued by Washington Water Service Company
to Columbia State Bank, together with related loan documents.

 

Amended and Restated Master Loan Agreement dated January 28, 2010 between
Washington Water Service Company and CoBank, ACB, together with related loan
documents.

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

COMPANY and DESIGNATED BORROWERS:

 

California Water Service Group

1720 North First Street

San Jose, California 95112-4598

Attention:              Martin Kropelnicki

Chief Financial Officer

Telephone:            408.367.8200

Telecopier:            408.367.8430

Electronic Mail: mkropelnick@calwater.com

Website Address:                www.calwater.com

U.S. Taxpayer Identification Numbers:

California Water Service Group  77-0448994

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

 

(for payments and Requests for Credit Extensions):

 

Bank of America, N.A.

2001 Clayton Road, Floor 2

Mail Code:  CA4-702-02-25

Concord, California 94520

Attention:              Jessica Popejoy

Telephone:            925.675.8139

Telecopier:            888.969.9232

Electronic Mail:  Jessica.l.popejoy@baml.com

 

Account No. (for Dollars):  3750836479

Ref:  California Water Service Group

Attn: Credit Services

ABA# 026009593

 

--------------------------------------------------------------------------------


 

Other Notices as Administrative Agent:

 

Bank of America, N.A.

Agency Management

800 Fifth Avenue, Floor 17

Mail Code:  WA1-501-17-32

Seattle, Washington 98104

Attention:              Dora A. Brown

Telephone:            206.358.0101

Telecopier:            415.343.0556

Electronic Mail:  dora.a.brown@baml.com

 

L/C ISSUER:

 

Bank of America, N.A.

Trade Operations

1000 W. Temple Street

Mail Code:  CA9-705-07-05

Los Angeles, California 90012

Attention:              Sandra Leon

Telephone:            213.580.8369

Telecopier:            213.457.8841

Electronic Mail:  sandra.leon@baml.com

 

SWING LINE LENDER:

 

Bank of America, N.A.

2001 Clayton Road, Floor 2

Mail Code:  CA4-702-02-25

Concord, California 94520

Attention:              Jessica Popejoy

Telephone:            925.675.8139

Telecopier:            888.969.9232

Electronic Mail:  Jessica.l.popejoy@baml.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REVOLVING LOAN NOTICE

 

Date:                        ,        

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 29, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among California Water Service
Group, a Delaware corporation (the “Company”), the Designated Borrowers from
time to time party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

 

The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 5 below (the “Applicable Designated
Borrower”) (select one):

 

o  A Borrowing of Revolving Loans o  A conversion or continuation of Loans

 

1.             On                                                    (a Business
Day).

 

2.             In the amount of                               .

 

3.             Comprised of
                                                            .

[Type of Revolving Loan requested]

 

4.             For Eurocurrency Rate Loans:  with an Interest Period of
                     months.

 

5.             On behalf of
                                                         [insert name of
applicable Designated Borrower].(1)

 

The Revolving Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

 

CALIFORNIA WATER SERVICE GROUP

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  This section is not applicable unless a Subsidiary has been designated as a
Designated Subsidiary in accordance with Section 2.14 of the Agreement.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                        ,

 

To:          Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 29, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among California Water Service
Group, a Delaware corporation (the “Company”), the Designated Borrowers from
time to time party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

 

The undersigned hereby requests a Swing Line Loan:

 

1.             On                                                    (a Business
Day).

 

2.             In the amount of $                              .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

 

CALIFORNIA WATER SERVICE GROUP

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTE

 

                            ,             

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement, dated as of
June 29, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among California Water Service
Group, the Designated Borrowers from time to time party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars and in immediately
available funds at the Administrative Agent’s Office for such currency.  If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  [This Note is also entitled to the benefits of the
Guaranty.(2)]  [This Note is issued in replacement of a Note dated October 27,
2009, issued to the Administrative Agent pursuant to that certain Credit
Agreement dated as of the date thereof (the “Original Note”), and does not
effect any refinancing or extinguishment of the indebtedness and obligations of
such Original Note and is not a novation but is a replacement of such Original
Note.]  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Note and endorse
thereon the date, amount, currency and maturity of its Loans and payments with
respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

--------------------------------------------------------------------------------

(2)  Include this sentence only for Notes signed by Designated Borrowers.

 

C-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

CALIFORNIA WATER SERVICE GROUP

 

 

 

OR

 

 

 

[APPLICABLE DESIGNATED BORROWER]

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan
Made

 

Amount of
Loan
Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-3

--------------------------------------------------------------------------------

 


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                                ,           

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 29, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among California Water Service
Group, a Delaware corporation (the “Company”), the Designated Borrowers from
time to time party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the
                                                                                          
(3) of the Company, and that, as such, he/she is authorized to execute and
deliver this Certificate to the Administrative Agent on the behalf of the
Company, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             The Company has delivered (i) the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section and (ii) the
year-end unaudited financial statements required by Section 6.01(a) of the
Agreement for the fiscal year of the Company ended as of the above date and such
unaudited financial statements are fairly stated in all materials respects.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             The Company has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Company ended as of the above date.  Such financial statements fairly present
the financial condition, results of operations and cash flows of the Company and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by such financial statements.

 

--------------------------------------------------------------------------------

(3)  This Certificate should be from the chief executive officer, chief
financial officer, treasurer or controller of the Company.

 

D-1

--------------------------------------------------------------------------------


 

3.             A review of the activities of the Company during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Company performed and observed
all its Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned, during such fiscal period, and no
Default has occurred and is continuing.]

 

—or—

 

[to the best knowledge of the undersigned, during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.             The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date of this
Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                               , 20    .

 

 

 

CALIFORNIA WATER SERVICE GROUP

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I.

Section 7.10(a) — Total Capitalization Ratio.

 

 

 

 

 

 

 

 

 

A.

Consolidated Funded Indebtedness at Statement Date:

 

$

 

 

 

 

 

 

 

 

B.

Consolidated Net Worth at Statement Date:

 

$

 

 

 

 

 

 

 

 

C.

Total Capitalization Ratio (Line I.A ÷ [Line I.A + Line I.B])

 

$

 

 

 

 

 

 

 

 

 

Maximum Permitted:

 

66.7

%

 

 

 

 

 

 

II.

Section 7.10(b) — Consolidated Interest Coverage Ratio.

 

 

 

 

 

 

 

 

 

A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

 

 

 

 

 

 

 

 

 

 

 

1.

Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

2.

Consolidated Interest Charges for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

3.

Provision for income taxes for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

4.

Depreciation expenses for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

5.

Amortization expenses for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

6.

Other expenses or charges reducing Consolidated Net Income for Subject Period,
which do not represent a cash item in Subject Period or any future period:

 

$

 

 

 

 

 

 

 

 

 

 

7.

Permitted transaction, fees, costs and expenses incurred during Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

8.

Reductions in Consolidated Net Income for Subject Period in accordance with
Accounting Standards Codification 805 as a result of an earn-out or other
similar purchase price adjustment in connection with a Permitted Acquisition:

 

$

 

 

 

 

 

 

 

 

 

 

9.

Income tax credits for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

10.

Non-cash gains and non-cash items increasing Consolidated Net Income for Subject
Period:

 

$

 

 

D-3

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

11.

Cash payments for Subject Period in respect of earn-outs or other similar
purchase price adjustments:

 

$

 

 

 

 

 

 

 

 

 

 

12.

Consolidated EBITDA (Lines II.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 – 9 – 10 – 11):

 

$

 

 

 

 

 

 

 

 

 

B.

Consolidated Interest Charges for Subject Period:

 

$

 

 

 

 

 

 

 

 

C.

Consolidated Interest Coverage Ratio (Line II.A.12 ÷ Line II.B):

 

to 1.00

 

 

 

 

 

 

 

 

 

Minimum required:

 

3.00 to 1.00

 

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](4) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](5) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](6) hereunder are several and not joint.](7) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and

 

--------------------------------------------------------------------------------

(4)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(5)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(6)  Select as appropriate.

 

(7)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

E-1-1

--------------------------------------------------------------------------------


 

assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.                                       Assignor[s]:

 

 

2.                                       Assignee[s]:        
                                                                                                                                                                      
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3.                                       Borrowers:       California Water
Service Group and certain of its Subsidiaries

 

4.                                       Administrative Agent:  Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                       Credit Agreement:      Amended and
Restated Credit Agreement dated as of June 29, 2011 among California Water
Service Group and certain Subsidiaries, as Borrowers, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer

 

6.                                       Assigned Interest[s]:

 

Assignor[s](8)

 

Assignee[s](9)

 

Aggregate Amount
of
Commitment/Loans
for all Lenders(10)

 

Amount of
Commitment/
Loans
Assigned*

 

Percentage
Assigned of
Commitment/
Loans(11)

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.           Trade Date:                                    ] (12)

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(8)  List each Assignor, as appropriate.

 

(9)  List each Assignee, as appropriate.

 

(10)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

(11)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(12)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-1-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Title:

 

[Consented to and] (13) Accepted:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[Consented to:] (14)

 

 

 

CALIFORNIA WATER SERVICE GROUP

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(13)   To be added only if the consent of the Administrative Agent is required
by the terms of the Credit Agreement.

 

(14)   To be added only if the consent of the Company and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

E-1-3

--------------------------------------------------------------------------------

 


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

Amended and Restated Credit Agreement dated as of June 29, 2011

among California Water Service Group and certain Subsidiaries, as Borrowers,

Bank of America, N.A., as Administrative Agent,

and the Lenders party thereto from time to time

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                       Representations and Warranties.

 

1.1.                              Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrowers, any of
their respective Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their respective Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                              Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and

 

E-1-4

--------------------------------------------------------------------------------


 

executed by [the][such] Assignee; and (b) agrees that (i) it will, independently
and without reliance upon the Administrative Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                       Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

3.                                       General Provisions.  This Assignment
and Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

E-1-5

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

See attached.

 

E-2-1

--------------------------------------------------------------------------------


 

ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY

 

CONFIDENTIAL

 

FAX ALONG WITH COMMITMENT LETTER TO:

 

 

 

 

FAX #

 

I.

Borrower Name:

California Water Service Group

 

 

 

 

 

$

Type of Credit Facility

 

II.

Legal Name of Lender of Record for Signature Page:

 

 

 

 

 

·

Signing Credit Agreement

o YES

o NO

 

 

·

Coming in via Assignment

o YES

o NO

 

 

III.

Type of Lender:

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle, Other — please specify)

 

IV.

Domestic Address:

V.  Eurodollar Address:

 

 

VI.

Contact Information:

 

 

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities) will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

 

 

 

 

Primary

 

Secondary

 

 

Credit Contact

 

Operations Contact

 

Operations Contact

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

Does Secondary Operations Contact need copy of notices?   o YES    o NO

 

E-2-1

--------------------------------------------------------------------------------


 

 

 

Letter of Credit

 

Draft Documentation

 

 

 

 

Contact

 

Contact

 

Legal Counsel

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:

 

 

 

 

 

 

(Bank Name)

 

 

 

 

 

(ABA #)

 

 

 

 

 

(Account #)

 

 

 

 

 

(Attention)

 

 

VIII. Lender’s Fed Wire Payment Instructions:

 

Pay to:

 

 

 

 

 

 

(Bank Name)

 

 

 

 

 

(ABA#)

(City/State)

 

 

 

 

(Account #)

(Account Name)

 

 

 

 

 

 

 

(Attention)

 

 

E-2-2

--------------------------------------------------------------------------------


 

IX. Organizational Structure and Tax Status

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):               -         

 

Tax Withholding Form Delivered to Bank of America*:

 

 

W-9

 

 

 

W-8BEN

 

 

 

W-8ECI

 

 

 

W-8EXP

 

 

 

W-8IMY

 

NON—U.S. LENDER INSTITUTIONS

 

1. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.

 

2. Flow-Through Entities

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

E-2-3

--------------------------------------------------------------------------------


 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement.  Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

--------------------------------------------------------------------------------

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

[g159851kc33i001.gif]

 

X. Bank of America Payment Instructions:

 

Pay to:

Bank of America, N.A.

 

ABA # 026009593

 

New York, NY

 

Acct. #

 

Attn: Corporate Credit Services

 

Ref: California Water Service Group

 

E-2-4

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF GUARANTY

 

THIS GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of
                    , 20    , is made by CALIFORNIA WATER SERVICE GROUP, a
Delaware corporation (the “Company”), to BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and each of
the other Guaranteed Parties (as defined in the Credit Agreement referenced
below).  All capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.

 

RECITALS:

 

A.                                   Pursuant to an Amended and Restated Credit
Agreement dated as of June 29, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, certain Subsidiaries of the Company party thereto from time to time
(each a “Designated Borrower” and, together with the Company, the “Borrowers”
and, each a “Borrower”) the Administrative Agent, Bank of America, N.A., as
Swing Line Lender and L/C Issuer, and the lenders now or hereafter party thereto
(the “Lenders”), the Lenders have agreed to provide to the Borrowers a revolving
credit facility with a letter of credit sublimit and swing line facility.

 

B.                                     Certain additional extensions of credit
may be made from time to time for the benefit of the Borrowers pursuant to
certain Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements
(each as defined in the Credit Agreement).

 

C.                                     It is a condition precedent to the
Guaranteed Parties’ obligations to make and maintain such extensions of credit
that the Company shall have executed and delivered this Guaranty Agreement to
the Administrative Agent.

 

D.                                    The Company is the parent of each
Designated Borrower and will materially benefit from such extensions of credit.

 

In order to induce the Guaranteed Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and under the Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements, the parties hereto agree
as follows:

 

1.                                      Guaranty.  The Company hereby
unconditionally, absolutely, continually and irrevocably guarantees to the
Administrative Agent and each of the other Guaranteed Parties the payment and
performance in full of the Guaranteed Liabilities (as defined below).  For all
purposes of this Guaranty Agreement, “Guaranteed Liabilities” means:  (a) each
Designated Borrower’s prompt payment in full, when due or declared due and at
all such times, of all Obligations and all other amounts pursuant to the terms
of the Credit Agreement, the Notes, and all other Loan Documents heretofore, now
or at any time or times hereafter owing, arising, due or payable from such
Designated Borrower to any one or more of the Guaranteed Parties, including
principal, interest, premiums and fees (including all fees and expenses of
counsel (collectively, “Attorneys’ Costs”)); (b) each Designated Borrower’s
prompt, full and faithful

 

F-1

--------------------------------------------------------------------------------


 

performance, observance and discharge of each and every agreement, undertaking,
covenant and provision to be performed, observed or discharged by such
Designated Borrower under the Credit Agreement, the Notes and all other Loan
Documents to which such Designated Borrower is party; and (c) the prompt payment
in full by each Designated Borrower, when due or declared due and at all such
times, of obligations and liabilities now or hereafter arising under the
Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements.  The
Company’s obligations to the Guaranteed Parties under this Guaranty Agreement
are hereinafter referred to as the “Guarantor’s Obligations”.

 

The Company agrees that it is directly and primarily liable (subject to the
limitation in the immediately preceding sentence) for the Guaranteed
Liabilities.

 

2.                                     
Payment.                                              If any Designated Borrower
shall default in payment or performance of any of the Guaranteed Liabilities,
whether principal, interest, premium, fees (including, but not limited to,
Attorneys’ Costs), or otherwise, when and as the same shall become due, and
after expiration of any applicable grace period, whether according to the terms
of the Credit Agreement, by acceleration, or otherwise, or upon the occurrence
and during the continuance of any Event of Default under the Credit Agreement,
then the Company will, upon demand thereof by the Administrative Agent, fully
pay to the Administrative Agent, for the benefit of the Guaranteed Parties an
amount equal to all the Guaranteed Liabilities then due and owing.

 

3.                                      Absolute Rights and Obligations.  This
is a guaranty of payment and not of collection.  The Guarantor’s Obligations
under this Guaranty Agreement shall be absolute and unconditional irrespective
of, and the Company hereby expressly waives, to the extent permitted by law, any
defense to its obligations under this Guaranty Agreement and any agreement
creating or perfecting rights in Cash Collateral or other credit support
pursuant to Section 2.15 of the Credit Agreement to which it is a party by
reason of:

 

(a)                                  any lack of legality, validity or
enforceability of the Credit Agreement, of any of the Notes, of any other Loan
Document, or of any other agreement or instrument creating, providing security
for, or otherwise relating to any of the Guarantor’s Obligations, any of the
Guaranteed Liabilities, or any other guaranty of any of the Guaranteed
Liabilities (the Loan Documents and all such other agreements and instruments
being collectively referred to as the “Related Agreements”);

 

(b)                                 any action taken under any of the Related
Agreements, any exercise of any right or power therein conferred, any failure or
omission to enforce any right conferred thereby, or any waiver of any covenant
or condition therein provided;

 

(c)                                  any acceleration of the maturity of any of
the Guaranteed Liabilities or of any other obligations or liabilities of any
Person under any of the Related Agreements;

 

(d)                                 any release, exchange, non-perfection, lapse
in perfection, disposal, deterioration in value, or impairment of any security
for any of the Guaranteed

 

F-2

--------------------------------------------------------------------------------


 

Liabilities, for any of the Guarantor’s Obligations, or for any other
obligations or liabilities of any Person under any of the Related Agreements;

 

(e)                                  any dissolution of any Designated Borrower
or the Company or any other Person party to a Related Agreement, or the
combination or consolidation of any Designated Borrower or the Company or any
other Person party to a Related Agreement into or with another entity or any
transfer or disposition of any assets of any Designated Borrower or the Company
or any other Person party to a Related Agreement;

 

(f)                                    any extension (including without
limitation extensions of time for payment), renewal, amendment, restructuring or
restatement of, any acceptance of late or partial payments under, or any change
in the amount of any borrowings or any credit facilities available under, the
Credit Agreement, any of the Notes or any other Loan Document or any other
Related Agreement, in whole or in part;

 

(g)                                 the existence, addition, modification,
termination, reduction or impairment of value, or release of any other guaranty
(or security therefor) of the Guaranteed Liabilities (including without
limitation obligations arising under any other Guarantee now or hereafter in
effect);

 

(h)                                 any waiver of, forbearance or indulgence
under, or other consent to any change in or departure from any term or provision
contained in the Credit Agreement, any other Loan Document or any other Related
Agreement, including without limitation any term pertaining to the payment or
performance of any of the Guaranteed Liabilities, any of the Guarantor’s
Obligations, or any of the obligations or liabilities of any Person party to any
other Related Agreement; and

 

(i)                                     any other circumstance whatsoever (with
or without notice to or knowledge of the Company) which may or might in any
manner or to any extent vary the risks of the Company, or might otherwise
constitute a legal or equitable defense available to, or discharge of, a surety
or a guarantor, including without limitation any right to require or claim that
resort be had to any Designated Borrower or to any collateral in respect of the
Guaranteed Liabilities or Guarantor’s Obligations.

 

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantor’s Obligations hereunder shall be absolute and
unconditional under any and all circumstances and shall not be discharged except
by payment as herein provided.

 

4.                                      Currency and Funds of Payment.  The
Guarantor’s Obligations will be paid in lawful currency of the United States of
America and in immediately available funds, regardless of any law, regulation or
decree now or hereafter in effect that might in any manner affect the Guaranteed
Liabilities, or the rights of any Guaranteed Party with respect thereto as
against the Designated Borrowers, or cause or permit to be invoked any
alteration in the time, amount or manner of payment by the Designated Borrowers
of any or all of the Guaranteed Liabilities.

 

F-3

--------------------------------------------------------------------------------


 

5.                                      Events of Default.  Without limiting the
provisions of Section 2 hereof, in the event that there shall occur and be
continuing an Event of Default, then notwithstanding any collateral or other
security or credit support for the Guaranteed Liabilities, at the Administrative
Agent’s election and without notice thereof or demand therefor, the Guarantor’s
Obligations shall immediately be and become due and payable.

 

6.                                      Subordination.  Until this Guaranty
Agreement is terminated in accordance with Section 21 hereof, the Company hereby
unconditionally subordinates all present and future debts, liabilities or
obligations now or hereafter owing to the Company by any Designated Borrower, to
the payment in full of the Guaranteed Liabilities.  No such subordinated debts,
liabilities, or obligations shall, upon the occurrence and during the
continuance of an Event of Default, and following notice thereof by the
Administrative Agent, be collected.

 

7.                                      Suits.  The Company from time to time
shall pay to the Administrative Agent for the benefit of the Guaranteed Parties,
on demand, at the Administrative Agent’s Office or such other address as the
Administrative Agent shall give notice of to the Company, the Guarantor’s
Obligations as they become or are declared due, and in the event such payment is
not made forthwith, the Administrative Agent may proceed to suit against the
Company.  At the Administrative Agent’s election, one or more and successive or
concurrent suits may be brought hereon by the Administrative Agent against the
Company, whether or not suit has been commenced against the Company or any other
Person and whether or not the Guaranteed Parties have taken or failed to take
any other action to collect all or any portion of the Guaranteed Liabilities or
have taken or failed to take any actions against any collateral securing payment
or performance of all or any portion of the Guaranteed Liabilities, and
irrespective of any event, occurrence, or condition described in Section 3
hereof.

 

8.                                      Set-Off and Waiver.  The Company waives
any right to assert against any Guaranteed Party as a defense, counterclaim,
set-off, recoupment or cross claim in respect of the Guarantor’s Obligations,
any defense (legal or equitable) or other claim which the Company may now or at
any time hereafter have against any or all of the Designated Borrowers or any or
all of the Guaranteed Parties without waiving any additional defenses, set-offs,
counterclaims or other claims otherwise available to the Company.

 

9.                                      Waiver of Notice; Subrogation.

 

(a)                                  The Company hereby waives to the extent
permitted by law notice of the following events or occurrences:  (i) acceptance
of this Guaranty Agreement; (ii) the Lenders’ heretofore, now or from time to
time hereafter making Loans and issuing Letters of Credit and otherwise loaning
monies or giving or extending credit to or for the benefit of any Designated
Borrower, or otherwise entering into arrangements with any Designated Borrower
giving rise to Guaranteed Liabilities, whether pursuant to the Credit Agreement
or the Notes or any other Loan Document or Related Agreement or any amendments,
modifications, or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof.  The Company agrees that each Guaranteed Party may heretofore, now or at
any time hereafter

 

F-4

--------------------------------------------------------------------------------


 

do any or all of the foregoing in such manner, upon such terms and at such times
as each Guaranteed Party, in its sole and absolute discretion, deems advisable,
without in any way or respect impairing, affecting, reducing or releasing the
Company from the Guarantor’s Obligations, and the Company hereby consents to
each and all of the foregoing events or occurrences.

 

(b)                                 The Company hereby agrees that payment or
performance by the Company of the Guarantor’s Obligations under this Guaranty
Agreement may be enforced by the Administrative Agent on behalf of the
Guaranteed Parties upon demand by the Administrative Agent to the Company
without the Administrative Agent being required, the Company expressly waiving
to the extent permitted by law any right it may have to require the
Administrative Agent, to (i) prosecute collection or seek to enforce or resort
to any remedies against any Designated Borrower or any other guarantor of the
Guaranteed Liabilities, or (ii) seek to enforce or resort to any remedies with
respect to any security interests, Liens or encumbrances granted to the
Administrative Agent or any Lender or other party to a Related Agreement by any
Designated Borrower or any other Person on account of the Guaranteed Liabilities
or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED
TO BY THE COMPANY THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE CREDIT AGREEMENT.

 

(c)                                  The Company further agrees with respect to
this Guaranty Agreement that it shall have no right of subrogation,
reimbursement, contribution or indemnity, nor any right of recourse to security
for the Guaranteed Liabilities unless and until 93 days immediately following
the Facility Termination Date (defined below) shall have elapsed without the
filing or commencement, by or against any Designated Borrower, of any state or
federal action, suit, petition or proceeding seeking any reorganization,
liquidation or other relief or arrangement in respect of creditors of, or the
appointment of a receiver, liquidator, trustee or conservator in respect to,
such Designated Borrower or its assets.  This waiver is expressly intended to
prevent the existence of any claim in respect to such subrogation,
reimbursement, contribution or indemnity by the Company against the estate of
any Designated Borrower within the meaning of Section 101 of the Bankruptcy
Code, in the event of a subsequent case involving any Designated Borrower.  If
an amount shall be paid to the Company on account of such rights at any time
prior to termination of this Guaranty Agreement in accordance with the
provisions of Section 21 hereof, such amount shall be held in trust for the
benefit of the Guaranteed Parties and shall forthwith upon demand be paid to the
Administrative Agent, for the benefit of the Guaranteed Parties, to be credited
and applied to any outstanding Guarantor’s Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or otherwise as
the Guaranteed Parties may elect.  The agreements in this subsection shall
survive repayment of all of the Guarantor’s Obligations, the termination or
expiration of this Guaranty Agreement in any manner, including but not limited
to termination in accordance with Section 21 hereof, and occurrence of the
Facility Termination Date.

 

F-5

--------------------------------------------------------------------------------


 

For purposes of this Guaranty Agreement, “Facility Termination Date” means the
date as of which all of the following shall have occurred:  (a) the Aggregate
Commitments have terminated, (b) all Obligations have been paid in full (other
than (x) contingent indemnification obligations and (y) obligations and
liabilities under Guaranteed Cash Management Agreements and Guaranteed Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank have been made), and (c) all Letters of Credit
have terminated or expired (other than Letters of Credit as to which other
arrangements with respect thereto satisfactory to the Administrative Agent and
the L/C Issuer shall have been made).

 

10.                               Effectiveness; Enforceability.  This Guaranty
Agreement shall be effective as of the date first above written and shall
continue in full force and effect until termination in accordance with
Section 21 hereof.  Any claim or claims that the Guaranteed Parties may at any
time hereafter have against the Company under this Guaranty Agreement may be
asserted by the Administrative Agent on behalf of the Guaranteed Parties by
written notice directed to the Company in accordance with Section 23 hereof.

 

11.                               Representations and Warranties.  The Company
warrants and represents to the Administrative Agent, for the benefit of the
Guaranteed Parties, that it is duly authorized to execute and deliver this
Guaranty Agreement and to perform its obligations under this Guaranty Agreement,
that this Guaranty Agreement has been duly executed and delivered on behalf of
the Company by its duly authorized representatives; that this Guaranty Agreement
is legal, valid, binding and enforceable against the Company in accordance with
its terms except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles; and that the
Company’s execution, delivery and performance of this Guaranty Agreement does
not and will not (a) contravene the terms of the Company’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
material Contractual Obligation to which the Company is a party or affecting the
Company or the properties of the Company or any of its Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which the Company or its property is subject; or (c) violate any Law.

 

12.                               Expenses.  The Company agrees to be liable for
the payment of all reasonable fees and expenses, including Attorneys’ Costs,
incurred by any Guaranteed Party in connection with the enforcement of this
Guaranty Agreement, whether or not suit be brought.

 

13.                               Reinstatement.  The Company agrees that this
Guaranty Agreement shall continue to be effective or be reinstated, as the case
may be, at any time payment received by any Guaranteed Party in respect of any
Guaranteed Liabilities is rescinded or must be restored for any reason, or is
repaid by any Guaranteed Party in whole or in part in good faith settlement of
any pending or threatened avoidance claim.

 

14.                               Reliance.  The Company represents and warrants
to the Administrative Agent, for the benefit of the Guaranteed Parties, that: 
(a) the Company has adequate means to obtain on a continuing basis (i) from the
Designated Borrowers, information concerning the Designated

 

F-6

--------------------------------------------------------------------------------


 

Borrowers and the Designated Borrowers’ financial condition and affairs and
(ii) from other reliable sources, such other information as it deems material in
deciding to provide this Guaranty Agreement (“Other Information”), and has full
and complete access to the Designated Borrowers’ books and records and to such
Other Information; (b) the Company is not relying on any Guaranteed Party or its
or their employees, directors, agents or other representatives or Affiliates, to
provide any such information, now or in the future; (c) the Company has been
furnished with and reviewed the terms of the Credit Agreement and such other
Loan Documents and Related Agreements as it has requested, is executing this
Guaranty Agreement freely and deliberately, and understands the obligations and
financial risk undertaken by providing this Guaranty Agreement; (d) the Company
has relied solely on the Company’s own independent investigation, appraisal and
analysis of each Designated Borrower, such Designated Borrower’s financial
condition and affairs, the Other Information, and such other matters as it deems
material in deciding to provide this Guaranty Agreement and is fully aware of
the same; and (e) the Company has not depended or relied on any Guaranteed Party
or its or their employees, directors, agents or other representatives or
Affiliates, for any information whatsoever concerning any Designated Borrower or
any Designated Borrower’s financial condition and affairs or any other matters
material to the Company’s decision to provide this Guaranty Agreement, or for
any counseling, guidance, or special consideration or any promise therefor with
respect to such decision.  The Company agrees that no Guaranteed Party has any
duty or responsibility whatsoever, now or in the future, to provide to the
Company any information concerning the any Designated Borrower or any Designated
Borrower’s financial condition and affairs, or any Other Information, other than
as expressly provided herein, and that, if the Company receives any such
information from any Guaranteed Party or its or their employees, directors,
agents or other representatives or Affiliates, the Company will independently
verify the information and will not rely on any Guaranteed Party or its or their
employees, directors, agents or other representatives or Affiliates, with
respect to such information.

 

15.                               Rules of Interpretation.  The rules of
interpretation contained in Article I of the Credit Agreement shall be
applicable to this Guaranty Agreement and are hereby incorporated by reference. 
All representations and warranties contained herein shall survive the delivery
of documents and any extension of credit referred to herein or guaranteed
hereby.

 

16.                               Entire Agreement.  This Guaranty Agreement,
together with the Credit Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements,
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained.  The express terms hereof control and
supersede any course of performance or usage of the trade inconsistent with any
of the terms hereof.  Except as provided in Section 21, neither this Guaranty
Agreement nor any portion or provision hereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than as provided in the Credit Agreement.

 

17.                               Binding Agreement; Assignment.  This Guaranty
Agreement and the terms, covenants and conditions hereof, shall be binding upon
and inure to the benefit of the parties hereto and thereto, and to their
respective heirs, legal representatives, successors and assigns; provided,
however, that the Company shall not be permitted to assign any of its rights,
powers,

 

F-7

--------------------------------------------------------------------------------


 

duties or obligations under this Guaranty Agreement or any other interest herein
without the prior written consent of the Administrative Agent.  Without limiting
the generality of the foregoing sentence of this Section 17, any Lender may
assign to one or more Persons, or grant to one or more Persons participations in
or to, all or any part of its rights and obligations under the Credit Agreement
(to the extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Administrative Agent) and Section 10.06 thereof concerning assignments and
participations.  All references herein to the Administrative Agent shall include
any successor thereof.

 

18.       Guaranteed Cash Management Agreements and Guaranteed Hedging
Agreements.

 

(a)                                  No Guaranteed Party (other than the
Administrative Agent) that obtains the benefit of this Guaranty Agreement shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder (including the release, impairment or modification of the
Guarantor’s Obligations or security therefor) other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Guaranty Agreement to
the contrary, the Administrative Agent shall have no obligation to a Cash
Management Bank or a Hedge Bank other than to verify the payment of, or that
other satisfactory arrangement have been made with respect to, the Obligations
arising under Guaranteed Cash Management Agreements and Guaranteed Hedge
Agreements to the extent the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as it may request,
from the applicable Cash Management Bank or Hedge Bank, as the case may be. 
Each Guaranteed Party not a party to the Credit Agreement that obtains the
benefit of this Guaranty Agreement by virtue of the provisions of this
Section 18 shall be deemed to have acknowledged and accepted the appointment of
the Administrative Agent pursuant to the terms of the Credit Agreement, and that
with respect to the actions and omissions of the Administrative Agent hereunder
or otherwise relating hereto that do or may affect such Guaranteed Party, the
Administrative Agent and each of its Related Parties shall be entitled to all
the rights, benefits and immunities conferred under Article IX of the Credit
Agreement.

 

(b)                                 The Obligations arising under Guaranteed
Cash Management Agreements and/or Guaranteed Hedge Agreements shall cease to be
Guaranteed Liabilities at such time, prior to the Facility Termination Date, as
the applicable Cash Management or Hedge Bank shall cease to be a Lender, or an
Affiliate of a Lender, under the Credit Agreement.

 

19.                               Severability.  The provisions of this Guaranty
Agreement are independent of and separable from each other.  If any provision
hereof shall for any reason be held invalid or unenforceable, such invalidity or
unenforceability shall not affect the validity or enforceability of

 

F-8

--------------------------------------------------------------------------------


 

any other provision hereof, but this Guaranty Agreement shall be construed as if
such invalid or unenforceable provision had never been contained herein.

 

20.                               Counterparts.  This Guaranty Agreement may be
executed in any number of counterparts each of which when so executed and
delivered shall be deemed an original, and it shall not be necessary in making
proof of this Guaranty Agreement to produce or account for more than one such
counterpart executed by the Company against whom enforcement is sought.  Without
limiting the foregoing provisions of this Section 20, the provisions of
Section 10.10 of the Credit Agreement shall be applicable to this Guaranty
Agreement.

 

21.                               Termination.  Subject to reinstatement
pursuant to Section 13 hereof, this Guaranty Agreement and all of the
Guarantor’s Obligations hereunder (excluding those Guarantor’s Obligations
relating to Guaranteed Liabilities that expressly survive such termination)
shall terminate on the Facility Termination Date.

 

22.                               Remedies Cumulative; Late Payments.  All
remedies hereunder are cumulative and are not exclusive of any other rights and
remedies of the Administrative Agent or any other Guaranteed Party provided by
law or under the Credit Agreement, the other Loan Documents or other applicable
agreements or instruments.  The making of the Loans and other credit extensions
pursuant to the Credit Agreement and other Related Agreements shall be
conclusively presumed to have been made or extended, respectively, in reliance
upon the Company’s guaranty of the Guaranteed Liabilities pursuant to the terms
hereof.  Any amounts not paid when due under this Guaranty Agreement shall bear
interest at the Default Rate.

 

23.                               Notices.  Any notice required or permitted
hereunder shall be given, (a) with respect to the Company, at the address of the
Company indicated in Schedule 10.02 of the Credit Agreement and (b) with respect
to the Administrative Agent or any other Guaranteed Party, at the Administrative
Agent’s address indicated in Schedule 10.02 of the Credit Agreement.  All such
addresses may be modified, and all such notices shall be given and shall be
effective, as provided in Section 10.02 of the Credit Agreement for the giving
and effectiveness of notices and modifications of addresses thereunder.

 

24.                               Governing Law; Jurisdiction; Waiver of Jury
Trial; Etc.

 

(a)                                  GOVERNING LAW.  THIS GUARANTY AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE COMPANY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF

 

F-9

--------------------------------------------------------------------------------


 

ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE COMPANY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR
ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 23.  NOTHING IN THIS GUARANTY AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AGREEMENT AND

 

F-10

--------------------------------------------------------------------------------


 

THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

[Signature pages follow.]

 

F-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

 

COMPANY:

 

 

 

CALIFORNIA WATER SERVICE GROUP

 

 

 

 

 

By:

/s/ Martin A. Kropelnicki

 

Name:

Martin A. Kropelnicki

 

Title:

Vice President, Chief Financial Officer

 

 

and Treasurer

 

F-12

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as Administrative

 

Agent

 

 

 

 

 

By:

/s/ Dora A. Brown

 

Name:

Dora A. Brown

 

Title:

Vice President

 

F-13

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT

 

Date:                        , 20    

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.14 of that certain Amended and Restated Credit Agreement,
dated as of June 29, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
California Water Service Group, a Delaware corporation (the “Company”), the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer.  All capitalized terms used in this Designated
Borrower Request and Assumption Agreement and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

 

Each of                                              (the “Designated Borrower”)
and the Company hereby confirms, represents and warrants to the Administrative
Agent and the Lenders that the Designated Borrower is a Domestic Subsidiary of
the Company.

 

The documents required to be delivered to the Administrative Agent under Section
2.14 of the Credit Agreement will be furnished to the Administrative Agent in
accordance with the requirements of the Credit Agreement.

 

The true and correct U.S. taxpayer identification number of the Designated
Borrower is                                       .

 

The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the Credit
Agreement as a Borrower.  Effective as of the date of the Designated Borrower
Notice for the Designated Borrower, the Designated Borrower confirms its
acceptance of, and consents to, all representations and warranties, covenants,
and other terms and provisions of the Credit Agreement.

 

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor the Company on its behalf shall have
any right to request any Loans for its account unless and until the date five
Business Days after the effective date designated by the Administrative Agent in
a Designated Borrower Notice delivered to the Company and the Lenders pursuant
to Section 2.14 of the Credit Agreement.

 

G-1

--------------------------------------------------------------------------------


 

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

 

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

 

[DESIGNATED BORROWER]

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

CALIFORNIA WATER SERVICE GROUP

 

 

 

By:

 

 

Title:

 

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF DESIGNATED BORROWER NOTICE

 

Date:                        , 20      

 

To:

California Water Service Group

 

 

 

The Lenders party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Amended and Restated Credit Agreement, dated as of June 29, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among California Water Service
Group, a Delaware corporation (the “Company”), the Designated Borrowers from
time to time party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.  All capitalized terms used in this Designated Borrower Notice and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

 

The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof
[                                                  ] shall be a Designated
Borrower and may receive Loans for its account on the terms and conditions set
forth in the Credit Agreement.

 

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

Title:

 

 

H-1

--------------------------------------------------------------------------------